

PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
AMERICAN REALTY CAPITAL IV, LLC,
a Delaware limited liability company,
as Purchaser,
and
NWC LIBERTY GROVE & SH 66, LTD.,
a Texas limited partnership,
as Seller
RELATING TO
LIBERTY CROSSING, ROWLETT, TEXAS





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
Section 1.
Agreement of Purchase and Sale
1
Section 2.
The Purchase Price
3
Section 3.
 Inspection Period
3
Section 4.
Title
5
Section 5.
Closing Date
7
Section 6.
"AS IS"
7
Section 7.
Satisfaction of Liens
8
Section 8.
Representations, Warranties and Covenants
8
Section 9.
Operation of Property to Closing; Exclusivity
13
Section 10.
Conditions to Obligations to Close
15
Section 11.
Closing Documents
16
Section 12.
Brokerage
18
Section 13.
Notices
18
Section 14.
Prorations and Costs
20
Section 15.
Damage or Destruction Prior to Closing and Condemnation
23
Section 16.
Remedies
24
Section 17.
Reporting Requirements
25
Section 18.
Miscellaneous
25
Section 19.
Confidentiality
27
Section 20.
Indemnity
28
Section 21.
Rule 3-14 Audit and SEC Filing Requirements
29
Section 22.
Rights of First Refusal
29




--------------------------------------------------------------------------------





Exhibits:
Exhibit A    Description of Land
Exhibit B    Earnest Money Escrow Agreement
Exhibit C-1    Special Warranty Deed
Exhibit C-2    Assignment & Assumption of Leases
Exhibit C-3    Tenant Notice Letter
Exhibit C-4    Bill of Sale
Exhibit C-5    Assignment of Warranties, Approvals and Intangibles
Exhibit C-6    Certificate
Exhibit C-7    Assignment and Assumption of Contracts
Exhibit C-8    Vendor Notice Letter
Exhibit C-9    REA Estoppels
Exhibit D-1    Tenant Estoppel Certificate
Exhibit D-2    Required Tenant Estoppels Major Tenants
Exhibit E    Due Diligence Materials to be Delivered to Purchaser
Exhibit F    Audit Letter
Schedules:
Schedule 1.5    Schedule of Leases
Schedule 1.10    List of Contracts
Schedule 8.1.7    List of Pending Litigation







--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
(LIBERTY CROSSING, ROWLETT, TEXAS)
PURCHASE AND SALE AGREEMENT ("Agreement") made this _____ day of March, 2012
("Effective Date"), between NWC Liberty Grove & SH66, Ltd., a Texas limited
partnership, having an address at 2001 Ross Avenue, Suite 550, Dallas, Texas
75201 ("Seller"), and American Realty Capital IV, LLC, a Delaware limited
liability company, having an address at 405 Park Avenue, 12th Floor, New York,
New York 10022 (AR Capital, LLC or its permitted assignee pursuant to Section
18.7 below is hereinafter referred to as "Purchaser").
W I T N E S S E T H:
RECITALS
A.    Seller owns a shopping center ("Center") known as     Liberty Crossing in
Rowlett, Texas. The land ("Land") on which the Center is located is more
particularly described on Exhibit "A" attached hereto and incorporated herein by
this reference (such Land and such Center and Seller's right, title and interest
in and to all improvements located on such Land are herein referred to as the
"Property").
B.    Seller desires to sell and Purchaser desires to acquire the Property on
the terms and provisions hereinbelow set forth.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
Section 1.Agreement of Purchase and Sale. Seller hereby agrees to sell and
convey and Purchaser agrees to purchase on such terms and conditions as are
hereinafter set forth, all of the following:
1.1    Fee simple title in and to the Property, together with all right, title
and interest of Seller (if any) in and to all covenants, easements,
rights-of-way, rights, privileges and other tenements, appurtenances and
hereditaments appertaining thereto, including, without limitation, all of
Seller's right, title and interest (if any) in and to (a) any strips or gores
adjoining or adjacent to the Land, (b) the streets and roads adjoining or
adjacent to the Land to the center line thereof, (c) all mineral, water and
irrigation rights, if any, running with or otherwise pertaining to the Land, and
(d) any award made or to be made or settlement in lieu thereof for the Property
by reason of condemnation, eminent domain or exercise of police power;
1.2    All of Seller's right, title and interest in and to all apparatus,
fittings and fixtures in or on the Property or which are attached thereto
("Fixtures");
1.3    All of Seller's right, title and interest in and to any equipment,
machinery and personal property of Seller’s located in or on the Property
("Personal Property");
1.4    All of Seller's right, title and interest (if any) in and to the
trademark, service mark, trade name and name "Liberty Crossing" and all other
trademarks, services marks, trade

1

--------------------------------------------------------------------------------



names, names and logos used in connection with the advertising and promotion of
the Project (as hereinafter defined) or otherwise relating to the Project, and
any variations thereof, together with all good will of the business connected
with the use of and symbolized by such trademarks, service marks, trade names,
names and logos, any telephone numbers and listings for the Property and any
copyrights, trade secrets, intellectual property and other intangible property
relating to the Property, if any ("Intangibles");
1.5    The interest of Seller, as landlord, in all leasehold estates created by
those certain leases, tenancies and rental agreements and all amendments thereto
and all guaranties thereof that are described in the Schedule of Leases attached
hereto as Schedule "1.5" (sometimes hereinafter referred to as the "Lease
Schedule") together with additional leases, tenancies and rental agreements
entered into by Seller in accordance with the terms of this Agreement (herein
collectively referred to as the "Leases;" and the tenants under the Leases are
herein, collectively, referred to as the "Tenants");
1.6    All of Seller's right, title and interest in and to all warranties and
guaranties, if any, relating to the Property (collectively, the "Warranties");
1.7    All of Seller's right, title and interest in and to all consents,
authorizations, variances or waivers, licenses, permits and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality (collectively, "Governmental Authority")
relating to the Property (collectively, the "Approvals");
1.8    All of Seller's right, title, obligations and interest in and to all
construction, operating and reciprocal easement agreements affecting the
Property (the "REAs");
1.9    All of Seller's assignable right, title and interest in and to all
existing construction contracts, subcontracts, architecture and engineering
agreements, and similar agreements relating to the design, development and
construction of the Property ("Construction Agreements");
1.10    All of Seller's right, title and interest in and to all other written
agreements of Seller which affect the Property ("Contracts") including, without
limitation, personal property leases and contracts, other than the Leases and
Permitted Exceptions (as hereinafter defined) and Contracts which Purchaser
elects during the Inspection Period (as hereinafter defined) not to assume. A
schedule of all Contracts in existence on the Effective Date is attached hereto
as Schedule "1.10"; and
1.11    All of Seller's right, title and interest in and to all plans and
specifications and other architectural and engineering drawings for the Property
(the "Plans").
It is intended that Seller shall transfer to Purchaser all of Seller's interest
of every kind or nature in the Property, the Fixtures, the Leases, the Personal
Property, the Intangibles, the Warranties, the Approvals, the REAs, the
Construction Agreements, the Contracts, the Plans and all other interests of
Seller in and to the Property (the Property, the Fixtures, the Leases, the
Personal Property, the Intangibles, the Warranties, the Approvals, the REAs, the
Construction Agreements, the Contracts, the Plans and all other interests of
Seller in and to the Property are herein collectively referred to as the
"Project").

2

--------------------------------------------------------------------------------



Section 2.    The Purchase Price. The purchase price (the "Purchase Price") for
the Project is TWENTY TWO MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS
$22,200,000.00 to be paid as follows:
2.1    $200,000.00 (such amount and any interest earned on such amount(s), the
"Deposit") shall be deposited by Purchaser with Chicago Title Insurance Company,
1515 Market Street, Suite 1325, Philadelphia, PA 19102-1930, Attn: Edwin G.
Ditlow ("Escrow Agent") within two (2) business days after the Effective Date.
The Deposit shall be held in escrow by the Escrow Agent to be disbursed as
provided in the Earnest Money Escrow Agreement, the form of which is attached
hereto as Exhibit "B" (the "Earnest Money Escrow Agreement"). The parties shall
execute the Earnest Money Escrow Agreement contemporaneously with the execution
of this Agreement. Republic Title of Texas, Inc., 2626 Howell Street, 10th
Floor, Dallas, Texas 75204, Attn: Bill Kramer (the “Title Company”), shall be
responsible for the issuance of the Title Commitment and the Title Policy (as
such terms are hereinafter defined) and the completion of the escrow and closing
functions relating to the closing of the sale contemplated by this Agreement
(other than the receipt and disbursement of the Deposit). Escrow Agent and the
Title Company shall coordinate as necessary regarding the escrow and closing
functions required under the terms of this Agreement, and shall share equally
the premiums payable with respect to the Title Policy. If the purchase and sale
of the Project is consummated in accordance with the terms and provisions of
this Agreement, then the Deposit shall be disbursed by Escrow Agent to the Title
Company and applied fully to the Purchase Price at Closing and transferred to an
account or accounts designated in writing by Seller. If Purchaser terminates
this Agreement in accordance with Section 3.3, the Deposit shall be returned to
Purchaser. In all other events, the Deposit shall be disposed of by Escrow Agent
as provided in the Earnest Money Escrow Agreement.
2.2    The balance of the Purchase Price after deducting the Deposit shall be
paid on Closing, plus or minus prorations and adjustments to be made pursuant to
this Agreement, in good immediately available United States funds by wire
transfer to a bank account or accounts to be designated in writing by the Title
Company prior to the Closing for transfer to an account or accounts designated
in writing by Seller.
2.3    Concurrently with the execution of this Agreement, Purchaser shall
deliver the sum of $100.00 (the “Independent Consideration”) to Escrow Agent as
independent consideration for the execution of this Agreement by Seller and
Purchaser. The Independent Consideration shall not be refundable to Purchaser
and, following receipt by Escrow Agent, shall be delivered by Escrow Agent to,
and thereafter retained by, Seller.
Section 3.    Inspection Period.
3.1    Purchaser will have until 11:59 pm (Dallas, Texas time) on the date that
is forty-five (45) days after the Effective Date (the "Inspection Period") to
perform physical inspections and other due diligence and to decide, in
Purchaser's sole discretion, whether the Project is satisfactory. Within five
(5) days after the Effective Date, Seller shall deliver to Lincoln Property
Company (at the address indicated in Section 13 below), for Purchaser’s benefit,
all of the materials described on Exhibit "E" hereto. In addition, Seller shall
deliver to Lincoln Property Company, for Purchaser’s benefit, within five (5)
days after a specific request by Purchaser in writing, any other documents or
other information in the actual possession of Seller or its agents pertaining to
the

3

--------------------------------------------------------------------------------



Project. All such information delivered or required to be delivered to or for
Purchaser’s benefit hereunder shall be hereinafter referred to as the "Property
Information". Seller shall have an ongoing obligation during the pendency of
this Agreement to provide Purchaser with any type of document or instrument
described in Exhibit "E" which is created or modified in any respect after the
commencement of the Inspection Period. All due diligence costs including,
without limitation, all costs of building and site inspections, engineering,
environmental and/or other reports or inspections undertaken by Purchaser, shall
be paid for by Purchaser.
3.2    From and after the Effective Date and for so long as this Agreement
remains in effect, Seller, upon notice, will provide Purchaser or its designated
representatives access to the Property at reasonable times to conduct, at
Purchaser's sole cost and expense, its due diligence with respect to the Project
as well as speak and meet with representatives of the Tenants; provided that,
(i) such access shall be coordinated with a representative of Seller and
accompanied by a representative of Seller, (ii) any entry into any Tenant's
space shall be subject to the terms of such Tenant's Lease, (iii) Purchaser
shall indemnify, defend and hold Seller harmless from and against all claims for
costs, expenses, losses, damages and/or liabilities (collectively "Purchaser
Indemnified Claims") asserted against Seller or a Tenant arising from
Purchaser's due diligence activities on or about the Property, excluding from
the foregoing indemnity any Purchaser Indemnified Claims relating to
pre-existing conditions and/or the gross negligence or willful misconduct of
Seller or any of Seller's agents or representatives, (iv) Purchaser shall
promptly repair any damage resulting from any such activities and restore the
Property to its condition immediately prior to such activities, (v) Purchaser
shall fully comply with all applicable laws, ordinances, rules and regulations
(collectively, the "Legal Requirements"), and (vi) Purchaser shall not permit
any inspections, investigations or other due diligence activities to result in
any liens, judgments or other encumbrances being filed against the Property and
shall, at its sole cost and expense, as promptly as possible but in no event
more than ninety (90) days, discharge of record any such liens or encumbrances
that are so filed or recorded. Purchaser's liabilities under this Section 3
shall survive the Closing or earlier termination of this Agreement.
3.3    On or before the expiration of the Inspection Period, Purchaser will have
the right in its sole and absolute discretion to terminate this Agreement by
giving written notice of termination to Seller. In the event Purchaser fails to
timely exercise Purchaser’s right to terminate this Agreement pursuant to this
Section 3.3 or pursuant to any other Section that refers to this Section 3.3,
Purchaser shall be deemed for all purposes to have accepted the Property and the
Project and have waived any rights it has to terminate this Agreement save and
except for a failure of Seller to close hereunder as required by Sections 10 and
11 or for the rights to terminate pursuant to Sections 4.2, 15, 16 and 22. In
the event Purchaser timely exercises its right to terminate this Agreement
pursuant to Section 3.3 or pursuant to any other Section that refers to this
Section 3.3, (a) Purchaser shall receive a full return of the Deposit, (b)
except for obligations that this Agreement expressly states survive termination,
neither party shall have any further rights against the other hereunder, and (c)
if requested by Seller within ten (10) days after the effective date of the
termination of this Agreement, Purchaser shall promptly return to Seller all due
diligence materials that Seller may have delivered to Purchaser (together with
any copies made by Purchaser or its agents) pursuant to this Section 3, which
obligation of Purchaser shall survive the termination of this Agreement.

4

--------------------------------------------------------------------------------



Section 4.    Title.
4.1    Purchaser shall accept good and indefeasible fee simple title to the
Property subject only to the Permitted Exceptions (hereinafter defined in
Section 4.1.1).
4.1.1.    Seller will promptly order, if it has not previously done so, a title
insurance commitment ("Title Commitment") to be issued by the Title Company and
an ALTA/ACSM "as-built" survey of the Property ("Survey") certified to the Title
Company, Purchaser, Seller and Purchaser's lender (to the extent identified to
Seller). The Survey may be an update of Seller’s existing survey of the
Property, provided the Survey, as so updated, constitutes an ALTA/ACSM “as
built” survey, is dated a current date not earlier than the Effective Date and
is certified as of such current date to the Title Company, Purchaser, Seller and
Purchaser’s lender. Seller will cause copies of the Title Commitment, all
documents of record which are listed as exceptions in the Title Commitment and
the Survey (collectively, the "Title Materials") to be delivered to Purchaser on
or before the date that is ten (10) days after the Effective Date. Before the
earlier of (i) ten (10) days after Purchaser's receipt of all of the Title
Materials, or (ii) ten (10) days prior to the expiration of the Inspection
Period ("Title Review Period"), Purchaser shall furnish Seller with a written
statement of objections, if any, to title to the Property ("Objections"). If an
update or endorsement to the Title Commitment delivered to Purchaser or a
revision to the Survey ("Title/Survey Update") discloses a title or Survey
matter that was not disclosed in the Title Commitment, on the Survey or in a
previous Title/Survey Update, Purchaser may deliver to Seller, within five (5)
days following Purchaser's receipt of the Title/Survey Update ("Title/Survey
Update Review Period"), a written Objection to such defect first disclosed on
the Title/Survey Update accompanied by a copy of the Title/Survey Update.
Purchaser shall be deemed to have agreed to accept title subject to all matters
reflected in the Title Commitment and any Title/Survey Update and to the state
of facts shown on the Survey, other than Objections that have been timely given
and provided that, in no event shall Purchaser be deemed to have agreed to
accept title subject to (i) monetary liens, encumbrances or security interests
against Seller and/or the Property (for purposes of this clause (i), the REAs
shall not be deemed encumbrances, extent to the extent of any liens for
assessments, association fees or other charges payable under the terms of one or
more of the REAs which are delinquent); (ii) encumbrances that have been
voluntarily placed against the Property by Seller after the Effective Date
without Purchaser's prior written consent and that will not otherwise be
satisfied on or before the Closing; or (iii) exceptions that can be removed from
the Title Commitment by Seller's delivery of a customary owner's title
certificate (all of the foregoing hereinafter collectively referred to as the
"Seller's Required Removal Items"). All title matters and exceptions set forth
in the Title Commitment and any Title/Survey Update and the state of facts shown
on the Survey which are not Objections, or which are thereafter deemed to be
accepted or waived by Purchaser as hereinafter provided, other than the Seller's
Required Removal Items, are hereafter referred to as the "Permitted Exceptions".
4.1.2.    If Purchaser notifies Seller within the Title Review Period or the
Title/Survey Update Review Period, as applicable, of Objections, then within
five (5) business days after Seller's receipt of Purchaser's notice, Seller
shall notify Purchaser in writing ("Seller's Title Response Notice") of the
Objections which Seller agrees to satisfy at or prior to the Closing (such
Objections which Seller agrees to satisfy, if any, being referred to as the
“Seller’s Required Cure Items”), at Seller's sole cost and expense, and of the
Objections that Seller cannot or will not satisfy. Failure

5

--------------------------------------------------------------------------------



by Seller to respond to Purchaser by the expiration of said five (5) day
response period shall be deemed as Seller's election not to cure the Objections
raised by Purchaser. Notwithstanding the foregoing, Seller shall, in any event,
be obligated to satisfy Seller's Required Removal Items. If Seller chooses not
to satisfy all or any of the Objections that Seller is not obligated to satisfy,
Seller shall notify Purchaser thereof within the allowed five (5) day period,
then Purchaser shall have the option to be exercised within five (5) days
following Purchaser's receipt of the Seller's Title Response Notice of either
(i) terminating this Agreement by giving written notice of termination to
Seller, whereupon the rights of the parties shall be as set forth in Section 3.3
hereof or (ii) electing to consummate the purchase of the Project, in which case
Purchaser shall be deemed to have waived such Objections and such Objections
shall become "Permitted Exceptions" for all purposes hereunder. Failure by
Purchaser to respond to Seller by the expiration of said five (5) business day
response period shall be deemed its election to waive the applicable
Objection(s), which shall become "Permitted Exceptions". If, at or prior to the
Closing, Seller is unable or unwilling to satisfy any of the Seller’s Required
Cure Items, Purchaser shall have the option of either (i) terminating this
Agreement by giving written notice of termination to Seller, whereupon the
rights of the parties shall be as set forth in Section 3.3 hereof and Seller
shall be obligated to reimburse Purchaser for its actual out-of-pocket costs and
expenses in connection with its investigation of the Property and the
transactions contemplated by this Agreement in an amount not to exceed
$50,000.00, or (ii) closing this transaction in accordance with the terms and
provisions hereof and accepting title in its then existing condition with all
matters set forth in the Title Commitment or on the Survey (other than Seller's
Required Removal Items and Objections that Seller has actually cured) being
deemed to be Permitted Exceptions.
4.1.3.    It is a condition to Purchaser's obligation to close that the Title
Company shall issue an Owners Policy of Title Insurance (Texas Form T-1 (Rev.
2/1/2010)) to Purchaser in the amount of the Purchase Price, insuring that
Purchaser has good and indefeasible fee simple title to the Property, subject
only to the Permitted Exceptions, showing that all requirements applicable to
Seller have been satisfied, deleting all standard or general exceptions
(including the standard survey exception and the standard parties in possession
exception), showing that all taxes and assessments, which are due have been
paid, and containing the endorsements (or revisions to Schedule B, as
applicable) listed below (collectively, the "Title Policy"): access endorsement
(T-23), survey modification (P-2), restrictions, encroachments, and minerals
endorsement (T-19.1), Minerals and Surface Damage Endorsement (T-19.3),
contiguity endorsement (T-25) (as applicable) and arbitration deletion. The cost
of the basic premium for the Title Policy shall be paid by Seller and the costs
for all such endorsements to the Title Policy shall be paid by Purchaser.
4.2    In the event that Seller shall be unable or unwilling to remove and/or
cure all of the Seller’s Required Removal Items and the Seller’s Required Cure
Items, Seller shall provide Purchaser and the Title Company with a notice of
such inability or unwillingness, and Purchaser shall have twenty (20) days from
receipt of such notice in which to either (a) accept such title as Seller is
able to convey without abatement or reduction of the Purchase Price (with all
matters set forth in the Title Commitment or on the Survey [other than Seller's
Required Removal Items and Objections that Seller has actually cured] being
deemed to be Permitted Exceptions) or (b) terminate this Agreement, whereupon
the rights of the parties shall be as set forth in Section 3.3 hereof and Seller
shall be obligated to reimburse Purchaser for its actual out-of-pocket costs and
expenses in

6

--------------------------------------------------------------------------------



connection with its investigation of the Property and the transactions
contemplated by this Agreement in an amount not to exceed $50,000.00. Except as
provided above, Seller shall have no obligation or liability to Purchaser for
any damages or other compensation which Purchaser may have sustained by reason
of Seller's inability to convey title in accordance with the terms of this
Agreement. Notwithstanding anything to the contrary herein contained, Seller
shall not be required to bring any action or proceeding or take any other steps
to remove any defects in or objections to title or to expend any monies
therefor; provided, however, Seller shall be required to satisfy Seller's
Required Removal Items.
Section 5.    Closing Date. Provided that all of the conditions to Purchaser's
obligation to close shall be satisfied, the sale contemplated by this Agreement
shall be consummated and closed through an escrow arrangement with the Title
Company on the date that is the earlier to occur of (i) the date that is
designated by Purchaser as the closing date in a written notice to Seller
delivered not less than five (5) days prior to such designated closing date, or
(ii) the date that is thirty (30) days following the expiration of the
Inspection Period, or such earlier or later date upon which the parties may
mutually agree ("Closing Date"), including for any extensions provided for
Seller to cure objections. The terms and conditions of such escrow arrangement
shall be consistent with the terms of this Agreement and shall otherwise be
reasonably acceptable to Seller, Purchaser and the Title Company. The
consummation and the closing of the purchase and sale of the Project as
contemplated by this Agreement are herein referred to as the "Closing".
Section 6.    "AS IS". Purchaser shall make such investigations and inspections
of the Project and the books and records relating thereto as allowed herein to
satisfy itself as to all matters relating to its purchase of the Project. Except
as otherwise expressly set forth herein, Purchaser shall purchase the Project
"AS IS, WHERE IS AND WITH ALL FAULTS", at the Effective Date, subject to normal
wear and tear until Closing and subject to casualty damage as herein provided.
This Agreement and the Exhibits and Schedules attached hereto contain all the
terms of the agreement entered into between the parties, and Purchaser
acknowledges that neither Seller nor any representatives of Seller has made any
representations or held out any inducements to Purchaser, other than those
herein expressed. Without limiting the generality of the foregoing, Purchaser
has not relied on any representations or warranties (and neither Seller nor its
representatives made any representations or warranties) other than as expressly
set forth herein, in either case express or implied, as to (i) the current or
future real estate tax liability, assessment or valuation of the Property; (ii)
the potential qualification of the Property for any and all benefits conferred
by federal, state or municipal laws, whether for subsidies, special real estate
tax treatment, insurance, mortgages, or any other benefits, whether similar or
dissimilar to those enumerated; (iii) the availability of any financing for the
purchase, alteration, rehabilitation or operation of the Property from any
source, including but not limited to, state, city, or federal government or any
institutional lender; (iv) the physical condition of the Property; or
(v) compliance with any applicable law, rule or regulation, building code,
zoning code and Environmental Law (defined in Section 8.1.14).
Nothing in this Section 6 shall be deemed to limit (i) Seller's liability as
expressly provided in this Agreement with respect to Seller's representations,
warranties, covenants and indemnities that survive the Closing or (ii) Seller's
liability under the documents executed and delivered by Seller at the Closing.

7

--------------------------------------------------------------------------------



The representations and warranties made by Seller in Sections 6 or 8 hereof, as
the same may be modified hereunder, shall survive the Closing of this Agreement
and the passage of title to the Property from Seller to Purchaser. Any claim
asserted by the Purchaser against Seller for breach of a representation or
warranty in Sections 6 or 8 shall be asserted by Purchaser by written notice
received by Seller within one (1) year from and after the Closing Date;
provided, however, that any lawsuit filed in relation to such claim must be
filed within seven hundred thirty-three (733) days after the Closing Date. For
purposes of this Section 6 or Section 8, the term "survival" shall mean that the
aggrieved party shall only be entitled to pursue a legal claim or cause of
action against the other party pursuant to any of such representations to the
extent such representation was false as of the Effective Date or the Closing
Date, as applicable, such aggrieved party was thereby damaged and files a suit
with respect to any legal claim relative to such alleged breach on or before the
expiration of the survival period herein indicated.
Section 7.    Satisfaction of Liens. If at the Closing there are any liens on
the Property which Seller or Purchaser is obligated under the terms of this
Agreement to pay and discharge, Seller or Purchaser, as the case may be, shall
have the right to instruct the Title Company to use any cash portion of the
Purchase Price to satisfy the same, if the obligation is that of Seller, or if
the obligation is that of Purchaser, Purchaser shall provide the additional
funds necessary to satisfy the same at or before Closing. Provided that Seller
shall have delivered to the Title Company at or before the Closing acceptable
pay-off letters from any lien holders verifying the amounts to be paid at
Closing to satisfy and release such liens of record, and Seller authorizes the
Title Company to use the Purchase Price (or a portion thereof) to pay such
liens, then the existence of any such liens to be satisfied and released out of
the Purchase Price shall not be deemed Objections to title.
Section 8.    Representations, Warranties and Covenants.
8.1    Seller hereby represents, warrants and covenants as of the Effective Date
and as of the Closing as follows:
8.1.1.    Seller is a Texas limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Texas and is
entitled to and has all requisite power and authority to own and operate its
assets as they are presently owned and operated, to enter into this Agreement
and to carry out the transactions contemplated hereby.
8.1.2.    The execution of this Agreement by Seller, the consummation of the
transactions herein contemplated, and the execution and delivery of all
documents to be executed and delivered by Seller, have been or will be duly
authorized by all requisite action on the part of Seller.
8.1.3.    Neither the execution of this Agreement nor the carrying out of the
transactions contemplated herein will result in any violation of or be in
conflict with the instruments pursuant to which Seller was organized and/or
operates, or, to Seller's knowledge, any applicable law, rule or regulation of
any Governmental Authority, or of any instrument or agreement to which Seller is
a party.
8.1.4.    Seller owns fee title to the Property, subject to all matters
appearing of record and affecting the Property, and, upon execution and delivery
of the closing documents, Purchaser will have good and indefeasible title to the
Property, subject only to the Permitted

8

--------------------------------------------------------------------------------



Exceptions. The Property is assessed as one or more tax lots that are separate
and distinct from any other tax lots. All utilities serving the Property are
installed and operating and all installation and connection charges have been
paid in full.
8.1.5.    Attached hereto as Schedule "1.5" is the Lease Schedule which (a)
identifies all Leases in effect at the Project, (b) contains a list of all Lease
documents, including the original leases, amendments, side letter agreements and
guaranties, and (c) contains a rent roll, aged receivables report and list of
all Tenant security deposits. To Seller’s knowledge, no default by a Tenant has
occurred under a Lease which is continuing, except as set forth on the Lease
Schedule. There are no Leases or other tenancies for any space in the Property
other than those set forth on the Lease Schedule. Seller has delivered (or will
promptly deliver after request by Purchaser to the extent in Seller's possession
or control) true, correct, complete and legible copies of each Lease (including
all guarantees, amendments, letter agreements, addenda and/or assignments
thereof) and subleases, if any, and any other agreements between Seller (or any
affiliate of Seller) and a Tenant (or any affiliate of a Tenant) described in
the Lease Schedule.
8.1.6.    Attached hereto as Schedule "1.10" is a list of all Contracts. All
amounts due and payable under the REAs and Contracts have been paid and Seller
has not received written notice of default under any of the REAs or any of the
Contracts nor, to Seller's knowledge, are any parties in default under any of
the REAs or any of the Contracts.
8.1.7.    There are no actions, suits or other proceedings by any person, firm,
corporation, Tenant or by any Governmental Authority now pending or, to Seller's
knowledge, threatened against or affecting the Project or any part thereof,
except those which are described on Schedule "8.1.7" nor, to Seller's knowledge,
are there any investigations pending or threatened against or affecting the
Project by any Governmental Authority, except those which are described on
Schedule "8.1.7".
8.1.8.    Seller has no knowledge of any pending or threatened (a) eminent
domain proceedings affecting the Property, in whole or in part, or (b) action or
proceeding to change road patterns or grades which would affect ingress to or
egress from the Property.
8.1.9.    To Seller's knowledge, there are no persons having any rights or
asserting any claims for occupancy or possession of the Property, except Seller,
the Tenants, as tenants only under the Leases, and parties having rights under
the REA, and no party has been granted by Seller any license, lease, or other
right of possession of the Property, or any part thereof, except the Tenants
under the Leases and parties having rights under the REA. The Lease Schedule
sets forth a list of all subtenants and concessionaires of Tenants and assignees
of Tenants known to or approved by Seller.
8.1.10.    Seller is not a foreign person (as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder).
8.1.11.    On the Closing Date and satisfaction of all closing conditions by
Purchaser, there will be no contract or agreement in effect for the leasing or
management of the Property for which Purchaser shall be bound.
8.1.12.    Except for sums set forth in the Lease Schedule that will become

9

--------------------------------------------------------------------------------



payable after the Closing Date, including tenant improvement costs and brokerage
commissions, all bills and claims for labor performed on behalf of Seller and
materials furnished to Seller with respect to the Property for all periods prior
to the Closing Date have been (or prior to the Closing Date will be) paid in
full or, if not paid, Purchaser shall receive a credit against the Purchase
Price in the amount of all such unpaid bills and/or claims and Purchaser shall
be obligated to pay such amount after Closing.
8.1.13.    Seller is not insolvent or bankrupt. Seller has not commenced (within
the meaning of any federal or state bankruptcy law) a voluntary case, consented
to the entry of an order for relief against it in an involuntary case, or
consented to the appointment of a custodian of it or for all or any substantial
part of its property, nor has a court of competent jurisdiction entered an order
or decree under any federal or state bankruptcy law that is for relief against
Seller in an involuntary case or appointed a custodian of Seller for all or any
substantial part of its property.
8.1.14.    Seller has not received any written notice from any Governmental
Authority of the violation of any Environmental Laws (as hereinafter defined).
To Seller's knowledge, the Property is not in violation of any Environmental
Laws. To Seller's knowledge, there are no underground storage tanks located on
the Property and no underground storage tanks have been removed from the
Property. To Seller's knowledge, Seller has not engaged in any Environmental
Activity (as hereinafter defined), nor has any Environmental Activity otherwise
occurred, in violation of any applicable Environmental Law. To Seller's
knowledge, no investigations, inquiries, orders, hearings, actions or other
proceedings by or before any Governmental Authority are currently pending or
threatened in connection with any Environmental Activity or alleged
Environmental Activity. To Seller's knowledge, Seller has no liability, absolute
or contingent, in connection with any Environmental Activity. "Environmental
Activity" means any actual, proposed or threatened storage, holding, existence,
release, emission, discharge, generation, processing, abatement, removal,
disposition, handling or transportation of any Hazardous Materials in violation
of Environmental Laws from, under, into or on the Property or otherwise relating
to the Property or the use of the Property, or any other activity or occurrence
that causes or would cause any such event to exist. "Environmental Laws" means
all laws or regulations which relate to the manufacture, processing,
distribution, use or storage of Hazardous Materials (as hereinafter defined).
"Hazardous Materials" shall mean:
(a)    Those substances included within the definitions of "hazardous
substances," "hazardous materials," "toxic substances," or "solid waste" in the:
Comprehensive Environmental Response, Compensation and Liability Act ("CERCLA"),
42 U.S.C. § 9601 et. seq., as amended by the Superfund Amendments and
Reauthorization Act or any equivalent state or local laws or ordinances; the
Resource Conservation and Recovery Act ("RCRA"), 42 U.S.C. § 6901 et. seq., as
amended by the Hazardous and Solid Waste Amendments of 1984, or any equivalent
state or local laws or ordinances; the Federal Insecticide, Fungicide, and
Rodenticide Act ("FIFRA"), 7 U.S.C. § 136 et. seq. or any equivalent state or
local laws or ordinances; the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801, et. seq.; the Emergency Planning and Community Right-to-Know Act
("EPCRA"), 42 U.S.C. § 11001 et. seq. or any equivalent state or local laws or
ordinances; the Toxic Substance Control Act ("TSCA"), 15 U.S.C. § 2601 et. seq.
or any equivalent state or local laws or ordinances; or the Occupational Safety
and Health Act, 29 U.S.C. § 651 et. seq. or any equivalent state or local laws
or ordinances;

10

--------------------------------------------------------------------------------



(b)    Those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto);
(c)    Any material waste or substance which is (A) designated as a "hazardous
substance" pursuant to Section 311 of the Clean Water Act, 33 U.S.C. § 1251 et
seq. (33 U.S.C. § 1321) or listed pursuant to Section 307 of the Clean Water Act
(33 U.S.C. § 1317) or (B) radioactive materials; and
(d)    These substances included within the definitions of "hazardous
substances", "hazardous materials", "toxic substances" or "solid waste" in the
Hazardous Waste Management Act of 1978.
8.1.15.    All general real estate taxes, assessments and personal property
taxes that have become due with respect to the Property (except for those that
will be prorated at Closing) have been paid or will be so paid by Seller prior
to or at Closing.
8.1.16.    There are no options to purchase or rights of first refusal affecting
or relating to the Property.
8.1.17.    Except as specifically described in a separate notice from Seller to
Purchaser delivered prior to the Effective Date, no construction agreements,
contracts or plans or any agreements, contract or plans relating to any capital
expenditures or repairs relating to the Property have been entered into on
behalf of Seller which have not been satisfied and completed. Seller has not
entered into any undertakings or commitments with any Governmental Authority,
which require the payment of money or the performance of any duty in connection
with the ownership of the Property. Seller has not received any written notice
from any Governmental Authority having jurisdiction over the Property or from
any other person of and, to Seller's knowledge, there does not exist any other
obligation to any such Governmental Authority for the performance of any capital
improvements or other work to be performed by Seller in or about the Property or
donations of monies or land (other than general real estate taxes) which has not
been completely performed and paid for.
8.1.18.    To Seller's knowledge, the Property Information delivered to
Purchaser pursuant to Section 3.1 is true, correct and complete in all material
respects.
8.1.19.    To Seller's knowledge, no statement, certificate, schedule, list or
other information supplied by or on behalf of Seller to Purchaser or its agents
pursuant to this Agreement or in connection with the transactions contemplated
by this Agreement did knowingly contain, any untrue statement of a material
adverse fact or did omit, or at the respective times such documents are
delivered or become effective, to state a material adverse fact necessary in
order to make a statement contained therein not misleading in any material
respect. Seller has not knowingly withheld any information within its possession
or of which it is actually aware regarding the Property that would reasonably be
considered by a purchaser to be material to that purchaser's decision to
purchase the Property.

11

--------------------------------------------------------------------------------



Seller shall not be deemed to have breached any of the foregoing representations
and warranties to the extent that changes have occurred between the Effective
Date and Closing which are expressly permitted pursuant to the provisions of
Section 9 and Purchaser shall have been advised in writing of such changes.
Seller covenants to promptly inform Purchaser of any such changes. For example,
any new Leases or Lease amendments entered into between the Effective Date and
Closing shall not violate Section 8.1.5 hereof as long as they comply with
Section 9.3.
Seller agrees that Purchaser shall be entitled to rely upon the foregoing
representations and warranties made by Seller herein as a material inducement to
enter into the transactions contemplated hereby and that Purchaser has so
relied. Such representations and warranties are true, correct and complete on
the date hereof and on the Closing Date, to the extent of Seller's knowledge and
belief. For the purposes hereof, the terms "to the extent of Seller's knowledge
and belief," "to Seller's actual knowledge," "to Seller's knowledge," or similar
qualifying phrases shall mean the actual, not constructive, knowledge of David
Watson, an officer of Seller, and Dan Corley, Seller’s property manager, in
their respective capacities as an officer and property manager of Seller, and
not individually, and not otherwise; and shall, furthermore, not impose any
requirement upon such officers, asset managers or property managers to undertake
any independent investigation. In addition, the person acting for the Seller is
acting as an officer and agent of the Seller, and in no manner, expressly or
impliedly, is making any of the representations contained herein as an
individual.
To the extent that Seller becomes aware of any matter which is either the
subject of this Section 8 or Section 6 that would make the representation or
warranty given inaccurate or incomplete in any material respect, Seller shall
promptly notify Purchaser of the existence of the fact or condition which would
cause the representation or warranty in question to require modification. At
such time, Purchaser shall, at its election, either (i) accept such modified
representation or warranty as Seller may then give, and close hereunder, waiving
its rights to object to the matter or matters which are the subject of the
aforesaid modification or deletion, or (ii) to the extent that the matter or
matters in question constitute a material change to the representations or
warranties being sought to be modified or deleted, exercise its rights to
terminate this Agreement, whereupon the Deposit shall be returned to Purchaser,
and neither party hereto shall have any further liability one to the other, save
and except for matters which expressly survive a termination hereunder. Should
Purchaser elect to accept a modified representation or warranty and close, by
such election, Purchaser shall expressly acknowledge that it has waived any
objection to the matters which are the subject of any such modification,
amendment or deletion. Purchaser's obligations to close hereunder are
conditioned upon all of Seller's representations and warranties being true and
correct in all material respects as permitted to be modified hereby.
Notwithstanding anything to the contrary contained herein, if prior to Closing,
Purchaser has actual knowledge that any representation or warranty of Seller set
forth in this Agreement including, without limitation, in Sections 6 or 8, is
not true, and nevertheless Purchaser proceeds to close the transaction, then
Purchaser shall be deemed to have irrevocably and unconditionally waived its
rights to assert any claim against Seller after the Closing with respect to any
misrepresentation of which it had knowledge prior to the Closing. For purposes
of the immediately preceding sentence, the actual knowledge of Purchaser shall
mean the actual, not constructive, knowledge of Stephen G. Seitz or Robert
Dozier.

12

--------------------------------------------------------------------------------



8.2    Purchaser hereby warrants and represents for the sole, exclusive and
limited benefit of Seller as of the Effective Date and as of the Closing, as
follows:
(a)    Purchaser is and will continue at all times to be until the Closing an
entity, duly and validly existing in the state of its formation.
(b)    The execution of this Agreement by Purchaser, the consummation of the
transactions herein contemplated, and the execution and delivery of all
documents to be executed and delivered by Purchaser, have been or will be, prior
to the Closing, duly authorized by all requisite action on the part of Purchaser
and this Agreement has been, and all documents to be delivered by Purchaser
pursuant to this Agreement, will be, duly executed and delivered by Purchaser
and is or will be, as the case may be, binding upon and enforceable against
Purchaser in accordance with their respective terms;
(c)    Neither the execution of this Agreement nor the carrying out by Purchaser
of the transactions contemplated herein will result in any violation of or be in
conflict with the instruments pursuant to which Purchaser was organized and/or
operates, or any applicable law, rule or regulation of any Governmental
Authority, or of any instrument or agreement to which Purchaser is a party and
no consent or approval of any third party is required for the execution of this
Agreement by Purchaser or the carrying out by Purchaser of the transactions
contemplated herein.
Section 9.    Operation of Property to Closing; Exclusivity.
9.1    From the Effective Date until the Closing or sooner termination of this
Agreement, Seller covenants as follows: (a) Seller shall continue to operate the
Project in the manner in which it presently operates the Project; (b) Seller
will maintain the existing insurance covering the Property or if any of such
policies is expiring such policies shall be replaced with new policies
containing the same or substantially similar coverage; (c) Seller shall not
place any mortgage or any other encumbrance, easement, covenant, condition,
right-of-way or restriction on the Property or voluntarily take any action that
materially and adversely affects title to the Property as same exists on the
Effective Date unless required or expressly contemplated by the existing Leases,
REA or documents which constitute Permitted Exceptions and Seller will not
remove any of the Fixtures unless it replaces the same with Fixtures of the same
quality; (d) Seller will make all necessary repairs and replacements thereto
required to be made by Seller (including curing any governmental violations
issued prior to the Effective Date ("Existing Violations") by any Governmental
Authority) and deliver the Project at the Closing in substantially the same
condition as existed on the Effective Date, reasonable wear and tear and damage
by fire or other casualty excepted, subject to the provisions in the last
sentence of this Section 9.1; (e) Seller will give prompt written notice to
Purchaser of any fire or other casualty affecting the Property after the
Effective Date; (f) Seller will deliver to Purchaser, promptly after receipt by
Seller, a copy of (i) all current written default and other material notices to
and from Tenants; (ii) all current written default and other material notices
from the service providers under any Contracts; and (iii) all written notices of
any violations issued to Seller by Governmental Authorities with respect to the
Property and any other material notices received from any Governmental Authority
with respect to the Property; (g) Seller shall use commercially reasonable
efforts to maintain in full force and effect the existing Approvals and timely
apply for renewals of all such Approvals which will expire before the Closing;
(h) Seller

13

--------------------------------------------------------------------------------



shall not alter, amend or become a party to any new Contract unless the Contract
is terminable within thirty (30) days after the Closing of the Project and such
termination can occur without penalty or other cost to Purchaser; (i) Seller
shall not terminate any Lease; (j) Seller will not apply any security deposits
held by Seller under any of the Leases; (k) Seller shall perform its obligations
under all Leases, REAs and Contracts; and If Seller is unable to cure any
Existing Violation at or before the Closing, Seller shall have the right, in
lieu of curing any such Existing Violation to deposit in escrow with the Title
Company at Closing a sum of money sufficient to cure any such Existing
Violation.
9.2    Seller covenants on or prior to the Closing to pay or satisfy all
commissions or referral fees with respect to all Leases listed on Schedule "1.5"
hereto. Seller shall also pay or satisfy, or make arrangements to pay or
satisfy, any commission or referral fee with respect to any new Lease hereafter
consented to in writing by Purchaser pursuant to the provisions of Section 9.3
hereof. The provisions of this Section shall survive Closing.
9.3    From the Effective Date until the Closing or sooner termination of this
Agreement, Seller shall not enter into any new Lease without the prior written
or deemed approval of Purchaser (which shall not be unreasonably withheld,
delayed or conditioned) nor shall it amend, modify, extend or terminate any
Lease or grant any rent abatement or concessions to existing tenants without the
prior written or deemed approval of Purchaser (which approval shall not be
unreasonably withheld, delayed or conditioned) unless such new Lease, renewal of
a Lease or amendment, modification or termination or rent abatement or
concession is expressly provided for in an existing Lease as of the Effective
Date and Seller provides Purchaser with written notice of its intent to amend,
modify, extend or terminate such Lease. Seller shall notify Purchaser of any
proposed amendment, modification or termination of a Lease or any proposed new
Lease in writing, including the identity of the proposed tenant, together with a
summary of the terms thereof in reasonable detail, and Purchaser shall notify
Seller in writing within five (5) business days of receipt of its consent
thereto or of any objections thereto together with the reasons therefor. In the
event Purchaser shall not notify Seller whether or not Purchaser consents to any
such amendment, modification or termination of a Lease or any such new Lease
within five (5) business days following Purchaser's receipt of Seller's
notification thereof, such amendment, modification or termination of a Lease or
such new Lease shall be deemed approved by Purchaser. Between the Effective Date
and Closing or the earlier termination of this Agreement, Seller will not,
without obtaining Purchaser's prior written consent thereto, consent to any
request by a Tenant for permission to assign its Lease or sublet its leased
premises (or any part thereof) to the extent Seller, as landlord, has the right
to approve or consent to such assignment or subletting and, to the extent the
withholding of any such approval or consent by Seller, as landlord, under the
applicable Lease would not cause Seller to be in violation of the terms of such
Lease.
9.4    From the Effective Date until the Closing or sooner termination of this
Agreement, Seller agrees that neither Seller nor any agent, partner or
subsidiary or affiliate of Seller shall be permitted to accept or entertain
offers, negotiate, solicit interest or otherwise enter into discussions
involving the sale, joint venture, financing, disposition or other transaction
involving the Property.

14

--------------------------------------------------------------------------------



Section 10.    Conditions to Obligations to Close. The obligations of Purchaser
to consummate the transactions contemplated herein shall be subject to the
fulfillment of the following conditions ("Purchaser's Conditions"), any of which
may be waived by Purchaser in its sole and absolute discretion:
10.1    The representations and warranties of Seller made herein shall be true
and correct in all material respects, Seller shall have performed all covenants
and agreements made herein and Seller shall have delivered to Purchaser all of
the closing documents required pursuant to Section 11.1 hereof.
10.2    Purchaser's receipt of the Required Tenant Executed Estoppels (as
hereinafter defined).
10.3    An unconditional and irrevocable agreement by the Title Company to issue
the Title Policy.
10.4    Delivery of possession of the Property to Purchaser subject only to the
Permitted Exceptions and to the rights of Tenants under the Leases, as tenants
only.
10.5    Receipt of an executed estoppel certificate from the other parties to
the REAs in the form of Exhibit "C-8" attached hereto and made a part hereof or,
as to Target, in such form as may be provided in the applicable Target REA
(collectively, the "REA Estoppels").
10.6    As of the Closing Date, no Major Tenant shall have (a) filed a petition
in bankruptcy, (b) been adjudicated insolvent or bankrupt, (c) petitioned a
court for the appointment of any receiver of or trustee for it or any
substantial part of its property, (d) commenced any proceeding under any
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect, (e)
become the subject of an involuntary bankruptcy petition, (f) vacated its leased
premises, or (g) had its Lease terminated. There shall not have been commenced
and be pending against any Tenant any proceeding of the nature described in the
first sentence of this subparagraph. No order for relief shall have been entered
with respect to any Major Tenant under the Federal Bankruptcy Code. For purposes
of this Agreement, the term Major Tenant shall be limited to Dollar Tree,
PetSmart, Ross, Aarons, Rack Room, Jason’s Deli, Palm Beach Tan and Dickey’s.
10.7    Delivery to Purchaser of evidence that any existing management agreement
and/or leasing agreement entered into by Seller with respect to the Property has
been terminated.
10.8    Delivery to Purchaser of copies of any existing warranties for the
Property, which warranties shall be re-issued in Purchaser's name, at Seller's
sole cost and expense, if Seller does not have the right to assign same without
the consent of the applicable warranty companies.
In the event any of the Purchaser's Conditions shall not be satisfied as of the
Closing Date, Purchaser shall have the right to terminate this Agreement by
giving written notice to Seller and receive a return of the Deposit and any
amount owing under Section 16.2 hereof, whereupon neither party shall have any
further rights or obligations hereunder except for any provisions of this
Agreement that expressly survive termination.

15

--------------------------------------------------------------------------------



Section 11.    Closing Documents.
11.1    At the Closing, Seller shall deliver the following documents to the
Title Company except for the Leases, Contracts and materials referred to in
Section 11.1.15, as to which delivery at Closing shall be coordinated with
Purchaser:
11.1.1.    a special warranty deed executed by Seller and acknowledged before a
notary public and in the form of Exhibit “C-1” attached hereto and made a part
hereof, conveying fee title to the Property to Purchaser subject only to the
Permitted Exceptions;
11.1.2.    a certified schedule executed by Seller in the form of the Lease
Schedule attached hereto as Schedule "1.5" updating and recertifying the
information set forth in the Lease Schedule attached hereto as Schedule "1.5";
11.1.3.    assignments of Seller's interest in all the Leases in the form of
Exhibit "C-2" attached hereto and made a part hereof executed by Seller;
11.1.4.    a notice to all Tenants advising them of the transfer of title to the
Property in the form of Exhibit "C-3" attached hereto and made a part hereof
executed by Seller;
11.1.5.    bill of sale in the form of Exhibit "C-4" attached hereto and made a
part hereof executed by Seller;
11.1.6.    an assignment transferring Seller's right, title and interest in and
to Warranties, Approvals and Intangibles, if any, in the form of Exhibit "C-5"
attached hereto and made a part hereof executed by Seller;
11.1.7.    a certificate in the form of Exhibit "C-6" attached hereto and made a
part hereof executed by Seller;
11.1.8.    a FIRPTA Affidavit executed by Seller stating that Seller is not a
foreign person (as defined in Section 1445 of the Internal Revenue Code of 1986,
as amended, and the Regulations promulgated thereunder);
11.1.9.    an assignment of the Contracts (other than those that Purchaser has
elected not to assume) in the form of Exhibit "C-7" attached hereto and made a
part hereof executed by Seller;
11.1.10.    a notice letter in the form of Exhibit "C-8" attached hereto and
made a part hereof executed by Seller to each vendor under a Contract being
assigned advising the vendor of the transfer of the Property and the assignment
and assumption of the applicable Contract with stamped addressed envelopes and
completed certified mail return receipt cards;
11.1.11.    such authorization documentation of each party comprising Seller and
such other instruments and documents executed by Seller (including without
limitation, an owner's title certificate and gap indemnity) as shall be required
by the Title Company to consummate this transaction;
11.1.12.    such other instruments and documents which shall be reasonably
necessary in connection with the transaction contemplated herein and which do
not impose, create, or potentially create any liability or expense upon Seller
not expressly required under this Agreement;

16

--------------------------------------------------------------------------------



11.1.13.    to the extent not previously delivered by Seller to Purchaser, the
Tenant Executed Estoppels, the REA Estoppels and any other documents
contemplated by Section 10;
11.1.14.    a closing statement executed by Seller; and
11.1.15.    to the extent not previously delivered by Seller to Purchaser, (a)
 records and files which are in Seller's possession or control relating to the
current operation and maintenance of the Project, including, without limitation,
current tax bills, current water, sewer, utility and fuel bills, payroll
records, billing records for Tenants, repair and maintenance records and the
like which affect or relate to the Project, (b) all documents necessary to
conduct 2011 Tenant reconciliations as described in Section 14 hereof, (c) all
architectural and engineering plans and specifications relating to the Property
in Seller's possession or control, and (d) all original Leases and Contracts,
Approvals, and Warranties. Seller's obligation to provide the files and
materials listed herein shall survive the Closing.
11.2    Seller shall diligently and in good faith endeavor to obtain and deliver
to Purchaser no later than five (5) business days prior to the Closing estoppel
certificates in the form of Exhibit "D-1" attached hereto and made a part hereof
(or in such form as may be prescribed under any Lease or in the customary form
used by any Tenant that is a regional or national retailer), certified to
Purchaser ("Estoppel Certificate"), duly executed by each of the Tenants of the
Property dated within thirty (30) days of the Closing Date. Estoppel
Certificates that (1) are dated not more than thirty (30) days prior to the
Closing Date, (2) have all blanks completed or marked not applicable, as
appropriate, (3) have all exhibits completed and attached, as applicable, (4) do
not indicate (x) any material discrepancy from the Property Information, (y) any
Lease amendment, assignment or subletting that was not previously provided by
Seller to Purchaser pursuant to Section 3.1 and which is not reasonably
acceptable to Purchaser, or (z) any material and adverse claim or landlord
default, and (5) if the Tenant's obligations under the applicable Lease have
been guaranteed by another person or entity, also cover such guaranty and are
also signed by the guarantor(s) (items (1)-(5) being collectively referred to
herein as the "Estoppel Requirements") are herein referred to as the "Tenant
Executed Estoppels". In the event that Seller shall not have obtained Tenant
Executed Estoppels from all Major Tenants (collectively, the "Required Tenant
Executed Estoppels") at the Closing, Purchaser shall have the right to (i)
terminate this Agreement by giving written notice of termination to Seller on or
before the Closing Date, whereupon the provisions of Section 3.3 hereof with
respect to a termination shall apply, or (ii) adjourn the Closing Date for a
period not exceeding thirty (30) days to allow Seller additional time to obtain
the Required Tenant Executed Estoppels. Seller agrees to forward each executed
Estoppel Certificate received by Seller from a Tenant to Purchaser within three
(3) business days after Seller's receipt of same.
11.3    At the Closing, Purchaser shall deliver the following documents in
addition to payment of the balance of the Purchase Price:
11.4    evidence reasonably satisfactory to the Title Company of Purchaser's
authority to execute and deliver this Agreement and the documents to be
delivered by it pursuant thereto;

17

--------------------------------------------------------------------------------



11.4.1.    an instrument of assumption of all of Seller's obligations under the
Leases in the form of Exhibit "C-2" executed by Purchaser;
11.4.2.    an instrument of assumption of all of Seller's obligations under
those Contracts being assumed by Purchaser, in the form of Exhibit "C-7"
executed by Purchaser;
11.4.3.    a closing statement executed by Purchaser; and
11.4.4.    such other instruments or documents which shall be necessary in
connection with the transaction herein contemplated and which do not impose,
create, or potentially create any liability or expense upon Purchaser not
expressly required under this Agreement.
Section 12.    Brokerage. Seller and Purchaser mutually represent and warrant to
each other that there are no brokers involved in this transaction other than
Stonemoss Capital (Mark Wismer) (“Broker”). If, as and when the Closing occurs,
but not otherwise, Seller agrees to pay to Broker a commission (the
“Commission”) in the amount of $200,000.00. Seller and Purchaser shall
indemnify, defend and hold harmless the other against any costs, claims or
expenses, including reasonable attorneys' fees, arising out of the breach of
their respective representations and/or agreements hereunder. The provisions of
this Section shall survive the Closing.
Section 13.    Notices. All notices or other communications hereunder to either
party shall be (i) in writing and shall be deemed to be given on the earlier to
occur of (a) actual receipt or (b) the third business day after deposit of both
the original and copy as provided below in a regularly maintained receptacle for
the United States mail, by registered or certified mail, return receipt
requested, postage prepaid, addressed as provided hereinafter, and (ii)
addressed:
If to Purchaser:    American Realty Capital IV, LLC
405 Park Avenue, 15th Floor
New York, New York 10022
Attention: Mr. Michael Weil
Facsimile Number: (857) 207-3397
Email: mweil@arlcap.com


With a copy to:    American Realty Capital IV, LLC
405 Park Avenue, 15th Floor
New York, New York 10022
Attention: Jesse Galloway
Facsimile Number: (646) 861-7751
Email: jgalloway@arlcap.com



18

--------------------------------------------------------------------------------



And a copy to:        Lincoln Property Company
2000 McKinney Avenue
Suite 1000
Dallas, Texas 75201
Attention: Robert Dozier
Facsimile Number: 214-740-3313
Email: rdozier@lpc.com
And a copy to:        Condon Thornton Sladek Harrell PLLC
8080 Park Lane, Suite 700
Dallas, Texas 75231
Attention: William L. Sladek, Esq.
Facsimile Number: 214-691-6311
Email: bsladek@ctshlaw.com


If to Seller:        Direct Development, Inc.
2001 Ross Avenue, Suite 550
Dallas, Texas 75201
Attention: David S. Watson
Facsimile Number: 214-891-3223
With a copy to:    Winstead PC
120 Elm Street, Suite 5400
Dallas, Texas 75270
Attention: John M. Nolan
Facsimile Number: 214-745-5390
Notices may also be given by overnight courier service, in which event, the
notice shall be deemed delivered on the next business day.

19

--------------------------------------------------------------------------------



Section 14.    Prorations and Costs.
14.1    Prorations. Purchaser and Seller shall apportion as of 11:59 p.m.
(Dallas, Texas time) on the day preceding the Closing, the items hereinafter set
forth. Any errors or omissions in computing apportionments at Closing shall be
promptly corrected. The obligations set forth in this Section 14 shall survive
the Closing. The items to be adjusted are:
14.1.1.    city, state, county, school, ad valorem taxes and other assessments
for the fiscal year of sale; should such proration be inaccurate based on the
actual millage set forth on the ad valorem tax bill if the current tax bill has
not been received by the date of the Closing, either party may demand after the
date of Closing, that such taxes and assessments be reprorated based on the
actual bill and shall be entitled to receive upon demand, any amount owing to
such party based on such reproration;
14.1.2.    all base rent, percentage rent and additional rent and similar
charges (collectively, the "Rent") to the extent collected by Seller. To the
extent that Seller receives Rent after the Closing, the same shall be
immediately applied in accordance with the terms of this Section 14.1.2 and, if
applicable, delivered to Purchaser. Any Rent from a Tenant after the Closing
shall be applied in the following order of priority:
(1)    First, to any rents then owing for any calendar month or months following
the calendar month in which the Closing occurred; and
(2)    Second, to the rents owing for the calendar month in which the Closing
occurred; and
(3)    Third, to rents owing for any calendar month or months preceding the
calendar month in which the Closing occurred until the Tenant, under the
applicable Lease, is current.
For a period of one hundred eighty (180) days after the Closing, Purchaser shall
bill Tenants for all amounts due under their Leases accruing prior to the
Closing (including, without limitation, base rent, additional rent, percentage
rent or other Tenant charges for the year 2011) and shall use reasonable efforts
to collect from Tenants any base rent, additional rent, percentage rent or other
tenant charges owing with respect to the period prior to the Closing. To the
extent delinquent amounts for base rents, additional rents, percentage rents and
other tenant charges for the period prior to the Closing ("Delinquent Rents")
are collected by Purchaser, subject to clauses 1, 2 and 3 above, such amounts,
net of reasonable costs of collection, including without limitation, reasonable
attorney's fees, shall be paid to Seller no later than thirty (30) days
following the date on which such amounts have been received by Purchaser or its
agent. Purchaser shall not be obligated to expend any funds or commence legal
proceedings to collect any Delinquent Rents. In no event shall Seller commence
any legal proceedings against any Tenant after the Closing with respect to any
Delinquent Rents.
At Closing, percentage rents shall be separately apportioned based on the
percentage rents actually collected by Seller. Such apportionment shall be made
separately for each Tenant who is obligated to pay percentage rent on the basis
of the fiscal year set forth in the Tenant's Lease for the determination and
payment of percentage rent. Any percentage rent received from a Tenant

20

--------------------------------------------------------------------------------



after the Closing shall be applied as follows: (a) Purchaser shall be entitled
to a prorata portion of such percentage rent payment based on the number of days
within the applicable percentage rent fiscal year period that Purchaser owned
the Project and (b) Seller shall be entitled to a prorata portion of such
percentage rent payment based on the number of days within the applicable
percentage rent period that Seller owned the Project.
No later than March 1, 2013 (the "Final Adjustment Date"), Seller and Purchaser
shall make a final adjustment in accordance with the provisions of this Section
14.1 of percentage rent and other items of additional rents for which final
adjustments or prorations could not be determined at the Closing, if any,
because of the lack of actual statements, bills or invoices for the current
period, the year end adjustment of common area maintenance, taxes and like
items, the unavailability of final sales figures or amounts for percentage rent
or any other reason. Any net adjustment in favor of Purchaser or Seller is to be
paid in cash by the other no later than thirty (30) days after such final
adjustment has been made.
14.1.3.    To the extent Tenants pay monthly estimates of common area
maintenance charges, central plant charges, taxes and similar expenses
(collectively, "Charges") with an adjustment at the end of each fiscal year
applicable to Charges, they shall be prorated in accordance with this Section
14.1.3. Until the adjustment described in this Section 14.1.3 is made, all
amounts received by Seller as interim payments of Charges before the Closing
Date shall be retained by Seller, except that all interim payments received by
either party for the month in which the Closing Date occurs shall be prorated as
between Seller and Purchaser based upon the number of days in that month and the
party receiving the interim payment shall remit to (if received on or after the
Closing Date) or credit (if received before the Closing Date) the other party
its proportionate share. All amounts received by Purchaser as interim payments
of Charges on or after the Closing Date shall be retained by Purchaser until
year end adjustment and determination of Seller's allocable share thereof except
to the extent provided in Section 14.1.2 above. No later than the Final
Adjustment Date, Seller's allocable share of actual Charges for Leases in effect
as of the Closing Date shall be determined by multiplying the total payments due
from each Tenant for such fiscal year (the sum of estimated payments plus or
minus year end adjustments) by a fraction, the numerator of which is Seller's
actual cost of providing common area maintenance services and taxes (as the case
may be) prior to the Closing Date (within that portion of the fiscal year in
which the Closing Date occurs in which the applicable Lease is in effect), and
the denominator of which is the cost of providing such services and paying such
taxes for the entire fiscal year (or that portion of the fiscal year in which
the applicable Lease is in effect). If, on the basis of amounts actually
incurred and the estimated payments received by Seller prior to the Closing
Date, Seller has retained amounts in excess of its allocable share, it shall
remit, within thirty (30) days after notice from Purchaser of the excess owed
Purchaser, such excess to Purchaser. If, on the basis of the foregoing amounts,
Seller has retained less than its allocable share, Purchaser shall remit, within
thirty (30) days after notice from Seller of the amount owed Seller, such amount
to Seller to the extent received from the Tenants of the Property.
14.1.4.    All other income and all operating expenses of the Project for the
assumed Contracts and public utility charges and charges and/or payments under
the REAs with respect to the Project shall be prorated at the Closing effective
as of the Closing Date, and appropriate cash adjustments shall be made by
Purchaser and Seller. Seller and Purchaser shall cooperate to

21

--------------------------------------------------------------------------------



arrange for final utility readings as close to the Closing Date as possible and
the issuance of a final bill to Seller with Purchaser being designated the
billing party in lieu of Seller for all utilities that may be in the name of
Seller from and after the Closing Date. Notwithstanding anything herein to the
contrary, the management agreement and leasing agreement, if any, for the
Property shall be terminated as of the Closing Date and there shall be no
apportionment of any fees or charges thereunder.
14.1.5.    At Closing, any prepaid rents attributable to periods from and after
the Closing Date and security deposits under the Leases (together with any
interest accrued thereon) shall be transferred to Purchaser either directly or
by way of a credit in favor of Purchaser.
14.1.6.    If, at Closing, the Property or any part thereof shall have been
affected by an assessment or assessments, which are or may become payable in
annual installments, of which the first installment is then a charge or lien,
then for the purposes of this Agreement, all the unpaid installments of any such
assessment due and payable in calendar years prior to the year in which the
Closing occurs shall be paid by Seller and all installments becoming due and
payable after the Closing shall be assumed and paid by Purchaser, except,
however, that any installments which are due and payable in the calendar year in
which the Closing occurs shall be adjusted pro rata. However, if such an
assessment or assessments shall be due in one lump sum payment, then to the
extent such assessment(s) is for improvements in place as of the date of this
Agreement, then such assessment(s) shall be paid by Seller but if such
assessment(s) is for improvements to be made subsequent to the date of Closing,
then the same shall be paid by Purchaser.
14.1.7.    To the extent at Closing there are any unpaid tenant improvement
allowances or brokers' commissions ("Unpaid TI/LC") for Leases entered into
prior to the Effective Date (including with respect to the lease with Liberty
Mutual Insurance Company entered into on or about March 1, 2012), Seller shall
credit Purchaser the estimated amount of Unpaid TI/LC at Closing, and Purchaser
shall thereafter be obligated to pay directly to the applicable parties the
applicable amounts from the Unpaid TI/LC credited to Purchaser. To the extent
the credit provided to Purchaser at Closing for any Unpaid TI/LC shall be less
than the actual amount of such Unpaid TI/LC, Seller shall be obligated to pay
Purchaser the difference promptly following the final determination of the
Unpaid TI/LC. To the extent the credit provided to Purchaser at Closing for any
Unpaid TI/LC is more than the actual amount of such Unpaid TI/LC, Purchaser
shall be obligated to pay Seller the difference promptly following the final
determination of the Unpaid TI/LC.
14.2    Purchaser's Costs. Purchaser will pay:
14.2.1.    The fees and disbursements of Purchaser's counsel, inspecting
architect, engineer, environmental consultant and other consultants, if any;
14.2.2.    One-half (1/2) of any closing escrow fees of the Title Company and
one-half (1/2) of recording fees;
14.2.3.    The cost of all premiums for any endorsements, modifications or
deletions to the Title Policy requested by Purchaser; and
14.2.4.    Any costs relating to any financing obtained by Purchaser (including,
without limitation, any mortgage taxes and any additional title premiums (in
excess of what Seller

22

--------------------------------------------------------------------------------



is obligated to pay under Section 14.3.4) resulting from obtaining a loan title
policy.
14.3    Seller's Costs. Seller will pay:
14.3.1.    The fees and disbursements of Seller's counsel;
14.3.2.    One-half (1/2) of any closing escrow fees of the Title Company;
14.3.3.    The cost of the Survey;
14.3.4.    The cost of the basic premium for the Title Policy;
14.3.5.    The cost of releasing all liens, judgments and other encumbrances
that are to be released under this Agreement and of recording such releases;
14.3.6.    The Commission to Broker; and
14.3.7.    One-half (1/2) of any recording fees.
Section 15.    Damage or Destruction Prior to Closing and Condemnation.
15.1    If prior to the Closing the Property is damaged or destroyed, but not
materially damaged or destroyed, by fire or other casualty, Purchaser shall be
required to perform this Agreement and shall be entitled to the net casualty
insurance proceeds payable to Seller with respect thereto under the policies of
insurance maintained by Seller and a credit against the Purchase Price in the
amount of the applicable deductible under such policy(ies). If the Property is
materially damaged or destroyed by fire or other casualty, Purchaser may
terminate this Agreement on written notice to Seller given within ten (10)
business days after receiving notice of the occurrence of such fire or casualty.
If Purchaser shall exercise such option to terminate, it shall be deemed that
Purchaser terminated this Agreement pursuant to Section 3.3 and the rights of
the parties shall be as set forth therein. If Purchaser does not exercise such
option to terminate, this Agreement shall remain in full force and effect in
accordance with its terms and Purchaser shall be entitled to the net casualty
insurance proceeds with respect thereto under the policies of insurance
maintained by Seller and a credit against the Purchase Price in the amount of
the applicable deductible under such policy(ies). In the event of any damage by
fire or other casualty, the determination as to whether such damage or
destruction is material in cost shall be made by an engineer or contractor
mutually agreed upon by Seller and Purchaser. For purposes hereof, the Project
shall be deemed "materially damaged or destroyed" if (i) the cost of repair and
restoration of such damage or destruction as estimated by the engineer or
contractor selected by Seller and Purchaser is greater than $1,000,000.00 in the
case of an insured casualty and $250,000.00 in the case of an uninsured
casualty, or (ii) if such damage or destruction will entitle any Tenant
occupying greater than 5,000 square feet to terminate its Lease or abate its
rent in whole for a period in excess of one hundred eighty (180) days. If prior
to Closing the Property is damaged or destroyed and such damage or destruction
is not covered by insurance, and Purchaser does not elect to terminate the
Agreement as provided above, Purchaser shall be entitled to a credit against the
Purchase Price for the cost of repair and restoration of such damage or
destruction as estimated by the engineer or contractor selected by Seller and
Purchaser, not to exceed $250,000.00.

23

--------------------------------------------------------------------------------



15.2    In the event proceedings to condemn the Property or any portion thereof
are commenced before the Closing, Purchaser shall have the right to terminate
this Agreement in which event it shall be deemed that Purchaser terminated this
Agreement pursuant to Section 3.3 hereof and the rights of the parties shall be
as set forth therein. In the event Purchaser does not elect to terminate this
Agreement, Seller shall assign to Purchaser, at the Closing, all of Seller's
rights, title and interest in and to any condemnation proceeds payable with
respect to the Property or grant Purchaser a credit against the Purchase Price
equal to the amount of any condemnation award paid to Seller.
Section 16.    Remedies.
16.1    IF THE SALE IS NOT CONSUMMATED DUE TO ANY DEFAULT BY PURCHASER
HEREUNDER, THEN SELLER, AS ITS SOLE AND EXCLUSIVE REMEDY FOR PURCHASER'S
DEFAULT, SUBJECT, HOWEVER, TO THE TERMS OF SECTION 18.2 BELOW, SHALL RETAIN THE
DEPOSIT, AS LIQUIDATED DAMAGES, THE PARTIES HAVING AGREED THAT SELLER'S ACTUAL
DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE TO PURCHASER'S
DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER
NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT. EACH
PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS
MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THE FOREGOING SHALL
BE DEEMED TO BE SELLER'S UNCONDITIONAL AND IRREVOCABLE ELECTION OF A REMEDY FOR
A DEFAULT BY PURCHASER UNDER THIS AGREEMENT OTHER THAN FOR OBLIGATIONS OR
INDEMNITIES OF PURCHASER WHICH SURVIVE A TERMINATION OR CLOSING HEREUNDER.
16.2    Subject to the provisions of the last sentence of this Section 16.2, if
Seller shall default in its obligations under this Agreement or if there shall
be a breach discovered by Purchaser before Closing of any of Seller's
representations or warranties that has a material and adverse effect on Seller
and/or the Project, the parties hereto agree that Purchaser's sole remedies
shall be limited either (a) to the termination of this Agreement as set forth in
Section 3.3 hereof, or (b) to specific performance of this Agreement.
Notwithstanding anything herein to the contrary, in the event that Seller
willfully and intentionally defaults in its obligations under this Agreement for
the intended purpose of preventing Purchaser from purchasing the Project and if
specific performance is not a commercially reasonable available remedy,
Purchaser shall have the right to terminate this Agreement as set forth in
Section 3.3 hereof and, in addition, recover from Seller Purchaser's actual
out-of-pocket costs and expenses in an amount not to exceed $50,000 in
connection with its investigation of the Property and the transaction
contemplated by this Agreement.
16.3    The provisions of Sections 16.1 and 16.2 hereof shall not limit any
rights or remedies that either party may have against the other with respect to
those provisions of this Agreement that survive Closing or the documents
delivered pursuant to Sections 11.1 and 11.3 hereof. Without limiting the
generality of the foregoing, the provisions of Sections 16.1 and 16.2 hereof
shall not limit any rights of the parties to recover legal fees as set forth in
Section 18.2 hereof.

24

--------------------------------------------------------------------------------



Section 17.    Reporting Requirements. Purchaser and Seller shall each deposit
such other instruments required to close the escrow and consummate the purchase
and sale of the Property in accordance with the terms hereof, including, without
limitation, an agreement designating the Title Company as the "Reporting Person"
for the transaction pursuant to Section 6045(e) of the Internal Revenue Code and
the regulations promulgated thereunder, and executed by Seller, Purchaser and
the Title Company, but in no event shall such instruments impose, create or
potentially create any liability for Seller or Purchaser not expressly provided
for herein. Such agreement shall comply with the requirements of Section 6045(e)
of the Internal Revenue Code and the regulations promulgated thereunder.
Section 18.    Miscellaneous.
18.1    This Agreement constitutes the entire Agreement between the parties and
supersedes any other previous agreement, oral or written, between the parties.
This Agreement cannot be changed, modified, waived or terminated orally but only
by an agreement in writing signed by the parties hereto. This Agreement shall be
binding upon the parties hereto and their respective heirs, executors, personal
representatives and permitted successors and assigns.
18.2    In the event of a default by either party hereto which becomes the
subject of litigation, the losing party agrees to pay the reasonable legal fees,
court costs and expenses incurred or paid by the prevailing party. For purposes
of this Section, a party will be considered to be the "prevailing party" if (a)
such party initiated the litigation and substantially obtained the relief which
it sought (whether by judgment, voluntary agreement or action of the other
party, trial, or alternative dispute resolution process), (b) such party did not
initiate the litigation and either (i) received a judgment in its favor, or
(ii) did not receive judgment in its favor, but the party receiving the judgment
did not substantially obtain the relief which it sought, or (c) the other party
to the litigation withdrew its claim or action without having substantially
received the relief which it was seeking. The provision of this Section shall
survive the Closing or the termination of this Agreement.
18.3    This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same original, and the
execution of separate counterparts by Purchaser and Seller shall bind Purchaser
and Seller as if they had each executed the same counterpart.
18.4    This Agreement shall be governed, construed and enforced in accordance
with the laws of the State of Texas. Dallas County, Texas shall be the only
proper place for venue for any suit, action or other proceeding brought by
either Seller or Purchaser with respect to this Agreement.
18.5    The headings used in this Agreement are for convenience only and do not
constitute substantive matters to be considered in construing same.
18.6    The parties agree that neither this Agreement nor any memorandum or
notice thereof shall be recorded. Should either party record this Agreement or a
memorandum or notice hereof in violation of the terms of this Section 18.6, such
violation of this Section 18.6 shall be deemed a default by the party recording
this Agreement or a memorandum or notice hereof.

25

--------------------------------------------------------------------------------



18.7    Except as set forth below, this Agreement may not be assigned by
Purchaser in whole or in part without the prior written consent of the Seller,
which consent shall not be unreasonably withheld or delayed. Without limiting
the generality of the foregoing, for any assignment by Purchaser to be
effective, Seller, prior to Closing, shall have received an executed copy of
each assignment and assumption instrument pursuant to which Purchaser assigns
all of its right, title and interest in and to this Agreement to the assignee(s)
(including all rights to the Deposit) and the assignee(s) assume and agree to be
bound by all of the obligations of Purchaser under this Agreement. No assignment
of this Agreement shall release Purchaser herein. Notwithstanding the foregoing,
Purchaser shall have the right to assign this Agreement to an entity that is
owned or controlled by, or under common ownership or control with, Purchaser, or
in which Purchaser or an individual or entity that owns or controls Purchaser or
is under common ownership or control with Purchaser is a general partner or
managing member. Further, without limited the generality of the foregoing,
Purchaser is entering into this Agreement for and on behalf of a special purpose
entity owned or controlled by Purchaser (“Approved Assignee”) and intends, and
shall have the right, to assign Approved Assignee its rights under this
Agreement prior to the Closing.
18.8    Submission of this form of Agreement for examination shall not bind
Seller or Purchaser in any manner nor be construed as an offer to sell and no
contract or obligations of Seller or Purchaser shall arise until this Agreement
is executed by both Seller and Purchaser and delivery is made to each.
Purchaser and Seller respectively acknowledge that the purchase and sale of the
Project contemplated hereby may be part of a separate exchange (an “Exchange”)
being made by each party pursuant to Section 1031 of the Internal Revenue Code
of 1986, as amended, and the regulations promulgated with respect thereto (the
“Code”). In the event that either party (the “Exchanging Party”) desires to
effectuate such an exchange, then the other party (the “Non-Exchanging Party”)
agrees to reasonably cooperate with the Exchanging Party in order that the
Exchanging Party may effectuate such an exchange; provided, however, that with
respect to such Exchange (a) all additional costs, fees and expenses related
thereto of either the Exchanging Party and the Non-Exchanging Party shall be the
sole responsibility of, and borne by, the Exchanging Party; (b) the
Non-Exchanging Party shall incur no additional liability as a result of such
exchange; (c) the contemplated exchange shall not delay any of the time periods
or other obligations of the Exchanging Party hereby, and without limiting the
foregoing, the scheduled date for Closing shall not be delayed or adversely
affected by reason of the Exchange; (d) the accomplishment of the Exchange shall
not be a condition precedent or condition subsequent to the Exchanging Party's
obligations under this Agreement; (e) the Non-Exchanging Party shall not be
required to hold title to any land other than the Project for purposes of the
Exchange; and (f) Seller shall not be obligated to obtain any recertified
estoppel certificates, including REA Estoppels and Estoppel Certificates, or
have the Survey recertified. The Exchanging Party agrees to defend, indemnify
and hold the Non-Exchanging Party harmless from any and all liability, damage or
cost, including, without limitation, reasonable attorney's fees that may result
from Non-Exchanging Party's cooperation with the Exchange. The Non-Exchanging
Party shall not, by reason of the Exchange, (i) have its rights under this
Agreement, including, without limitation, any representations, warranties and
covenants made by the Exchanging Party in this Agreement (including but not
limited to any warranties of title, which, if Seller is the Exchanging Party,
shall remain warranties of Seller), or in any of the closing documents

26

--------------------------------------------------------------------------------



(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller) contemplated hereby,
adversely affected or diminished in any manner, or (ii) be responsible for
compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
18.9    Neither Purchaser or Seller, nor any of their affiliates, are in
violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
18.10    Each of the parties agrees that upon request from the other party
following the Closing and without further consideration, such party shall do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts or instruments as shall be reasonably requested
by a party in order to effect or carryout the transactions contemplated herein
provided same do not impose any obligations or liabilities upon the party not
contemplated in this Agreement. The provisions of this Section 18.9 shall
survive the Closing.
18.11    If the final date of any period set forth herein (including, but not
limited to, the Closing Date) falls on a Saturday, Sunday or legal holiday under
the laws of the State of Texas, or the United States of America, the final date
of such period shall be extended to the next day that is not a Saturday, Sunday
or legal holiday. The term "days" as used herein shall mean calendar days, with
the exception of "business days", which term shall mean each day except for any
Saturday, Sunday or legal holiday under the laws of the State of Texas or the
United States of America.
Section 19.    Confidentiality. All Property Information provided by Seller or
its agents and representatives to Purchaser with respect to the Property
("Confidential Information") shall be treated as confidential information by
Purchaser, using the same degree of care with respect to the Confidential
Information as Purchaser employs with respect to its own proprietary or
confidential information of like importance. Notwithstanding the foregoing,
Purchaser may disclose Confidential Information (i) to its respective
consultants, investors, lenders, appraisers, attorneys, accountants, advisers,
and affiliates (collectively, "Related Parties"), provided the Purchaser shall
advise each parties of the confidential nature of such information and that such
parties are required to maintain the confidentiality thereof, and (ii) to the
extent Purchaser is required to disclose the same pursuant to a court order,
applicable laws or pursuant to a legal dispute between Purchaser and Seller.
Purchaser and the Related Parties shall not be obligated to keep confidential
any Confidential Information that (1) is already in the public domain, (2) is or
becomes generally available to the public other than as a result of a disclosure
or one of the Related Parties by Purchaser, or (3) is or becomes available to
Purchaser on a non-confidential basis from a source other than Seller who, to
Purchaser's knowledge, is not subject to a confidentiality agreement with, or
other obligation of secrecy to, Seller prohibiting such disclosure. If this
Agreement is terminated for any

27

--------------------------------------------------------------------------------



reason, Purchaser shall promptly deliver to Seller all Confidential Information
it has received from Seller including all copies or certify to Seller that
Purchaser has destroyed same; provided, however, Purchaser (x) will be entitled
to retain one copy of the Confidential Information for compliance purposes or
for the purposes of defending or maintaining litigation or threatened
litigation, subject to the continued application of the provisions of this
Section and (y) will not be obligated to erase Confidential Information that is
contained in an archived computer system made in accordance with its security
and/or disaster recovery procedures on the understanding that any such retained
Confidential Information shall remain subject to the continued application of
the provisions of this Section. Purchaser's obligations under the foregoing
provisions of this Section shall terminate on the earlier of (x) twelve months
from the Effective Date, or (y) the Closing Date.
Except as required by applicable law, Seller shall not publicize this
transaction in the media after the Closing without the prior written approval of
Purchaser. This provision shall survive Closing.
Section 20.    Indemnity. Seller shall indemnify, hold harmless and defend
Purchaser, Purchaser's affiliates, the partners, trustees, shareholders,
directors, officers, attorneys, employees and agents of each of them, and their
respective heirs, successors, personal representatives and assigns from any and
all demands, claims (including, without limitation, causes of action in tort),
legal or administrative proceedings, losses, liabilities, damages, penalties,
fines, liens, judgments, costs or expenses whatsoever (including, without
limitation, attorneys' fees and costs), whether direct or indirect, known or
unknown, foreseen or unforeseen (collectively, "Claims") that may arise on
account of or in any way be connected with any actions, suits, proceedings or
claims brought by any third party(ies) against Purchaser, to the limited extent
relating to any alleged negligence or willful misconduct of Seller occurring
with respect to the Property prior to the Closing. Purchaser shall indemnify,
hold harmless and defend Seller, Seller's affiliates, the partners, trustees,
shareholders, directors, officers, attorneys, employees and agents of each of
them, and their respective heirs, successors, personal representatives and
assigns from any and all Claims that may arise on account of or in any way be
connected with any actions, suits, proceedings or claims brought by any third
party(ies) against Seller, to the limited extent relating to any alleged
negligence or willful misconduct of Purchaser occurring with respect to the
Property from and after the Closing. In the event any Claims are asserted
against an indemnified party, the indemnified party shall notify Seller or
Purchaser, as applicable, of the Claims promptly after becoming aware of such
Claims. The indemnified party(ies), absent a reasonable objection by the
indemnifying party, shall have the right to select counsel to defend against the
Claims and Seller or Purchaser, as the applicable indemnifying party, shall be
responsible for the payment of the reasonable and necessary fees and expenses of
such counsel as and when billed. In no event shall either Seller or Purchaser be
deemed to have indemnified the other for any Claims arising out of or relating
to the negligence or willful misconduct of the indemnified party. The provisions
of this Section shall survive Closing.

28

--------------------------------------------------------------------------------



Section 21.    Rule 3-14 Audit and SEC Filing Requirements. Within nine (9)
months after the Closing, Purchaser's auditor may conduct an audit, as may be
required of Purchaser pursuant to Rule 3-14 of Securities and Exchange
Commission Regulation S-X (the "Audit"), of the income statements of the
Property for the last complete fiscal year immediately preceding the Closing
Date and the stub period through the Closing Date (the "Audit Period"). Seller
shall reasonably cooperate with Purchaser's auditor in the conduct of the Audit,
and Purchaser shall reimburse Seller for any reasonable, out of pocket costs of
Seller incurred in connection with said cooperation. Without limiting the
foregoing, (a) Purchaser or its designated independent or other auditor may
audit the operating statements of the Property, at Purchaser's expense and, upon
Purchaser's prior written request of at least five (5) business days, Seller
shall allow Purchaser's auditors reasonable access to such books and records as
are then maintained by Seller in respect to the Property and pertaining to the
Audit Period as  reasonably necessary to conduct the Audit (but without any
specific obligation to maintain any such books and records); and (b) Seller
shall use reasonable efforts to provide to Purchaser such existing financial
information as may be reasonably required by Purchaser for Purchaser's auditors
to conduct the Audit; provided, however, that the ongoing obligations of Seller
shall be limited to providing such information or documentation as may be in the
possession or control of Seller, at no unreimbursed cost to Seller, and in the
format that Seller has from time to time maintained such information. Seller
shall provide a letter to Purchaser’s auditors in substantially the form
attached hereto as Exhibit F or otherwise reasonably acceptable to Seller and
Purchaser. All information provided in connection with this Section 21 shall be
subject to the confidentiality requirements of Section 19 of this Agreement.
Section 22.    Rights of First Refusal. If any of the Leases contain tenant
rights of first refusal or rights of first offer (either such right, a "ROFR")
in connection with a sale of the Project, Seller agrees that, if any Tenant
gives notice of its intent to exercise its ROFR under its Lease or does actually
exercise such ROFR, this Agreement shall be deemed to terminated, whereupon the
rights of the parties shall be as set forth in Section 3.3 hereof.
[SIGNATURE PAGE FOLLOWS]

29

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been entered into as of the day and year
first above written.
SELLER:


NWC LIBERTY GROVE & SH66, LTD.,
a Texas limited partnership


PURCHASER:
AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited liability company




By:______________________________
Name: ___________________________
Title: ____________________________
By:    DEVCO GP, INC.,
a Texas corporation, its general partner


By:                 
Name:                
Title:                





ACKNOWLEDGMENT BY THE TITLE COMPANY


The undersigned, Republic Title of Texas, Inc., hereby acknowledges receipt of a
fully executed copy of this Agreement and agrees to perform the duties of the
Title Company in accordance with the terms of this Agreement.


TITLE COMPANY:
REPUBLIC TITLE OF TEXAS, INC.


By:                     
Name:                     
Title:                     
                    

30

--------------------------------------------------------------------------------



EXHIBIT "A"

Description of Land



31

--------------------------------------------------------------------------------



EXHIBIT B

EARNEST MONEY ESCROW AGREEMENT
This Escrow Agreement ("Escrow Agreement"), dated the ____ day of March, 2012,
between NWC LIBERTY GROVE & SH66, LTD., a Texas limited partnership ("Seller"),
AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited liability company
("Purchaser"), and CHICAGO TITLE INSURANCE COMPANY ("Escrow Agent").
WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated March __,
2012 ("Purchase Agreement"), a copy of which has been provided to Escrow Agent,
Seller agreed to sell to Purchaser and Purchaser agreed to purchase from Seller,
that certain real property and the building improvements located thereon
(collectively, the "Property") known as Liberty Crossing; and
WHEREAS, the parties are entering into this Escrow Agreement pursuant to Section
2 of the Purchase Agreement whereby Purchaser is depositing with the Escrow
Agent the sum of $200,000.00 (together with any undisbursed interest thereon,
the "Deposit") to be held and disbursed in accordance with the provisions of
this Escrow Agreement.
NOW, THEREFORE, in consideration of Ten and No/100 ($10.00) Dollars and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Seller, Purchaser and Escrow Agent hereby agree as follows:
1.    Escrow Agent agrees to hold the Deposit, subject to receipt, in escrow and
disburse the Deposit in accordance with the terms of this Escrow Agreement.
2.    Escrow Agent shall disburse the Deposit as follows:
2.1    Escrow Agent shall deliver the Deposit to Seller (a) upon the Closing
hereunder or (b) in the event that Seller makes a written demand therefor
stating that Purchaser has failed to perform Purchaser's obligations hereunder.
2.2    Escrow Agent shall return the Deposit to Purchaser (a) if Purchaser
terminates the Purchase Agreement pursuant to Section 3.3 thereof or (b) in the
event that Purchaser makes a written demand therefor stating that Seller has
failed to perform Seller's obligations hereunder or that Purchaser is entitled
to the Deposit pursuant to the provisions of the Purchase Agreement.
2.3    In the event that Escrow Agent intends to release the Deposit to either
party pursuant to clause 2.1(b) or 2.2(b) hereof, then Escrow Agent shall give
to the other party not less than five (5) business days prior written notice of
such fact and if Escrow Agent actually receives written notice during such five
(5) business day period that such other party objects to the release, then
Escrow Agent shall not release the Deposit and any such dispute shall be
resolved as provided herein. Notwithstanding anything to the contrary, in the
event Purchaser shall timely exercise its



--------------------------------------------------------------------------------



right to terminate the Purchase Agreement on or before the expiration of the
Inspection period, as defined in the Purchase Agreement, pursuant to Section 3.3
of the Purchase Agreement (as distinguished from a termination of the Purchase
Agreement by Purchaser pursuant to another section of the Purchase Agreement),
the Escrow Agent shall automatically refund the Deposit to Purchaser without
delivering the written notice otherwise required pursuant to the preceding
sentence. The Escrow Agent shall promptly notify Seller in writing that it
refunded the Deposit to Purchaser pursuant to Section 3.3 of the Purchase
Agreement.
3.    Escrow Agent shall invest the Deposit in an interest bearing F.D.I.C.
insured account. Purchaser shall be responsible for paying all taxes on any
interest earned on the Deposit, which obligation shall survive the Closing.
4.    Escrow Agent may not commingle the Deposit with other funds held in its
"trustees account".
5.    In the event that a dispute shall arise as to the disposition of the
Deposit or any other funds held hereunder in escrow, Escrow Agent shall have the
right, at its option, to either hold the same or deposit the same with a court
of competent jurisdiction pending decision of such court, and Escrow Agent shall
be entitled to rely upon the decision of such court.
6.    Escrow Agent shall have no liability whatsoever arising out of or in
connection with its activity as escrow agent except in the case of its
negligence or willful misconduct or a breach by Escrow Agent of this Escrow
Agreement and Seller and Purchaser jointly and severally agree to indemnify and
hold harmless Escrow Agent from all loss, cost, claim, damage, liability and
expenses (including reasonable attorneys' fees) which may be incurred by reason
of its acting as escrow agent unless caused by Escrow Agent's negligence or
willful misconduct or a breach by Escrow Agent of this Escrow Agreement.
7.    Escrow Agent shall be entitled to rely upon any judgment, certification,
demand or other writing delivered to it hereunder without being required to
determine the authenticity or the correctness of any fact stated therein, the
propriety or validity thereof, or the jurisdiction of a court issuing any such
judgment. Escrow Agent may act in reliance upon (x) any instrument or signature
believed to be genuine and duly authorized, and (y) advice of counsel in
reference to any matter or matters connected therewith.
8.    In the event of a dispute concerning disposition of the Deposit, the party
to whom the Deposit is finally awarded by a court of competent jurisdiction
shall be entitled to be reimbursed by the other party for its reasonable legal
fees incurred in the dispute, court costs and expenses incurred or paid by the
prevailing party.
9.    Notices given under this Escrow Agreement shall be given to the parties at
the addresses set forth on the signature page of this Escrow Agreement in the
manner set forth in Section 13 of the Purchase Agreement.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
above written.
SELLER:


NWC LIBERTY GROVE & SH66, LTD.,
a Texas limited partnership


BY:        DEVCO GP, INC.,
a Texas corporation,
its general partner
 
By:                     
Name:                 
Title:                     



PURCHASER:
AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited liability company
By:_______________________________________
Name:                             
Title:                             


ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY
By:_______________________________________
Printed Name:______________________________
Its:_______________________________________



--------------------------------------------------------------------------------



Address for Notices to Escrow Agent:
CHICAGO TITLE INSURANCE COMPANY
1515 Market Street, Suite 1325
Philadelphia, Pennsylvania 19102-1930
Attention: Edwin G. Ditlow
Facsimile No.: 215-732-1203
Address for Notices to Purchaser:            Address for Notices to Seller:
AMERICAN REALTY CAPITAL IV, LLC        DIRECT DEVELOPMENT, INC.
405 Park Avenue, 15th     Floor                2001 Ross Avenue, Suite 550
New York, New York 10022                Dallas, Texas 75201
Attn: Mr. Michael Weil                Attn: David S. Watson
Facsimile No.: 857-207-3397                Facsimile No.: 214-891-3223
with a copy to:                        with a copy to:
AMERICAN REALTY CAPITAL IV, LLC        Winstead PC
405 Park Avenue, 15th Floor                1201 Elm Street
New York, New York     10022                Suite 5400
Attn: Jesse Galloway                    Dallas, Texas 75270
Facsimile No.: 646-861-7751                Attn: John M. Nolan, Esq.
Facsimile No.: 214-745-5390


and a copy to:


Lincoln Property Company
2000 McKinney Avenue
Suite 1000
Dallas, Texas 75201
Attention: Robert Dozier
Facsimile Number: 214-740-3313
and a copy to:        


Condon Thornton Sladek Harrell PLLC
8080 Park Lane, Suite 700
Dallas, Texas 75231
Attention: William L. Sladek, Esq.
Facsimile Number: 214-691-6311







--------------------------------------------------------------------------------



NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.
EXHIBIT "C-1"
SPECIAL WARRANTY DEED
THE STATE OF TEXAS        §
§    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF [DALLAS]        §
THAT NWC LIBERTY GROVE & SH66, LTD., a Texas limited partnership ("Grantor"),
for and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration to it in hand paid by
_______________________________________________ ("Grantee"), whose mailing
address is 2000 McKinney Avenue, Suite 1000, Dallas, Texas 75201, the receipt
and sufficiency of which consideration are hereby acknowledged, and upon and
subject to the provisions hereinafter set forth and described, has GRANTED,
BARGAINED, SOLD and CONVEYED, and by these presents does hereby GRANT, BARGAIN,
SELL and CONVEY, unto Grantee all of the real property situated in [Dallas]
County, Texas, described on Exhibit A attached hereto and made a part hereof for
all purposes, together with all and singular all of Grantor’s right, title and
interest in and to the rights, benefits, privileges, easements, tenements,
hereditaments, rents, issues and profits, reversions, remainders and
appurtenances thereon or in anywise appertaining thereto, and all right, title
and interest of Grantor in and to all improvements and fixtures located on said
real property, and any right, title and interest of Grantor in and to adjacent
streets, alleys, rights-of-way and strips and gores (said land, rights,
benefits, privileges, easements, tenements, hereditaments, appurtenances,
improvements, fixtures and interests being hereinafter referred to as the
"Property").
This conveyance is made subject to those encumbrances and exceptions set forth
on Exhibit B attached hereto and made a part hereof for all purposes
(collectively, the "Permitted Exceptions").
TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, as
aforesaid, unto Grantee, its successors and assigns, forever; and Grantor does
hereby covenant with Grantee that, subject only to the Permitted Exceptions,
Grantor will warrant and forever defend all and singular the Property unto
Grantee, its successors and assigns, against the lawful claims and demands of
all persons claiming by, through or under Grantor, but not otherwise.



--------------------------------------------------------------------------------



THIS DEED AND THE CONVEYANCE HEREUNDER IS SUBJECT TO THE DISCLAIMER AND
LIMITATIONS SET FORTH IN SECTION 6 OF THAT CERTAIN PURCHASE AND SALE AGREEMENT
DATED MARCH __, 2012, BETWEEN GRANTOR, AS SELLER, AND AMERICAN REALTY CAPITAL
IV, LLC, A DELAWARE LIMITED LIABILITY COMPANY, AS PURCHASER, AS ASSIGNED BY
AMERICAN REALTY CAPITAL IV, LLC TO GRANTEE.
IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the ___ day of             , 2012.
NWC LIBERTY GROVE & SH66, LTD.,
a Texas limited partnership
By: DEVCO GP, INC.,
a Texas corporation, its general partner


By:                 
Name:                 
Title:                 
THE STATE OF ________    §
COUNTY OF __________    §
This instrument was acknowledged before me on this _____ day of            ,
2012, by ________________________, _____________________ of DEVCO GP, INC., a
Texas corporation, general partner of NWC LIBERTY GROVE & SH66, LTD., a Texas
limited partnership, on behalf of said limited partnership.


Notary's Signature:
                    
My Commission Expires:                Notary's Printed Name:







--------------------------------------------------------------------------------



Exhibit A To Special Warranty Deed
LEGAL DESCRIPTION



--------------------------------------------------------------------------------



Exhibit B To Special Warranty Deed
PERMITTED EXCEPTIONS





--------------------------------------------------------------------------------



EXHIBIT "C-2"

ASSIGNMENT AND ASSUMPTION OF LEASES
ASSIGNMENT AND ASSUMPTION OF LEASES (this "Assignment") made as of the ____ day
of ____________________, 2012, by and between NWC LIBERTY GROVE & SH66, LTD., a
Texas limited partnership ("Assignor"), and _________________________, a
                 ("Assignee").
W I T N E S S E T H:
WHEREAS, Assignor and American Realty Capital IV, LLC entered into that certain
Purchase and Sale Agreement, dated March __, 2012 ("Contract") covering the
Premises (as hereinafter defined), which Contract was assigned by American
Realty Capital IV, LLC to Assignee; and
WHEREAS, Assignor has simultaneously herewith conveyed to the Assignee all of
Assignor's right, title and interest in and to the premises commonly known as
Liberty Crossing (the "Premises"), and in connection therewith, Assignor has
agreed to assign to Assignee all of Assignor's right, title and interest in and
to those leases described on the schedule attached as Exhibit "A" hereto and the
guaranties and other documents related thereto, if any (collectively, the
"Leases").
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
1.    Assignor hereby assigns unto Assignee, all of the right, title and
interest of Assignor in and to the Leases;
TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof, subject to the terms, covenants and conditions of the
Leases.
2.    Assignee assumes the payment and performance of all of the obligations,
covenants, duties and liabilities of the landlord under the Leases arising or
accruing under the Leases from and after the date hereof. Assignee agrees to
indemnify, protect, defend and hold Assignor harmless from and against any and
all claims, demands, liabilities, losses, costs, damages or expenses including,
without limitation, reasonable attorneys' fees and costs (collectively,
"Claims") arising



--------------------------------------------------------------------------------



as a result of any act, omission or obligation of Assignee arising or accruing
with respect to the Leases on or after the date hereof, including, without
limitation, any failure by Assignee to comply with any applicable law from and
after the date hereof with respect to the security deposits under the Leases
transferred to Assignee on the date hereof.
3.    Assignor hereby agrees to indemnify, protect, defend and hold Assignee
harmless from and against any and all Claims arising as a result of any act,
omission or obligation of Assignor arising or accruing with respect to the
Leases prior to the date hereof, including, without limitation, any failure by
Assignor to comply with any applicable laws prior to the date hereof with
respect to the security deposits under the Leases that are being transferred to
Assignee on the date hereof.
4.    Assignee acknowledges and agrees that the Leases are being assigned to
Assignee by Assignor "As-Is" and without representation or warranty of any kind,
whether express or implied, except only as expressly set forth in, and subject
to the limitations of, Section 8 of the Contract.
5.    This Assignment shall be binding upon and shall inure to the benefit of
the parties hereto, their respective successors, assigns and legal
representatives.
6.    This Assignment may be executed in separate counterparts, which, together,
shall constitute one and the same fully executed Assignment. The entities
comprising Assignor shall be jointly and severally liable for the obligations
and liabilities of Assignor hereunder.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.
ASSIGNOR:
NWC LIBERTY GROVE & SH66, LTD.,
a Texas limited partnership
By: DEVCO GP, INC.,
a Texas corporation, its general partner


By:                 
Name:                 
Title:                 


ASSIGNEE:
_________________________________________,
a _______________________________
By:_________________________________
Printed Name:_____________________
Its:______________________________







--------------------------------------------------------------------------------



EXHIBIT "C-3"

TENANT NOTICE LETTER
___________________, 2012
[Name]
[Company]
[Mailing Address]
[City, State, Zip]
Re:
Lease dated _______________________ (as amended, modified and supplemented from
time to time, the "Lease") by and between _______________________________
("Landlord") and __________________________________ ("Tenant") concerning the
Demised Premises known as ________________________________ located in Liberty
Crossing, Rowlett, Texas

Dear [ ]:
Please be advised that, as of the date set forth above, the Shopping Center and
Landlord's interest in the Lease were purchased by
___________________________________ Federal Tax I.D. ________________ ("New
Owner"). A W-9 Form is attached for your reference. All security deposits, to
the extent held by Landlord, were transferred to New Owner. Landlord hereby
irrevocably instructs and authorizes you to hereafter make all payments, Rent
and otherwise, payable to ________________________ and deliver such payments to:
____________________________________
____________________________________
____________________________________
For property management issues, please contact ________________ at (___) ___
____.
For billing and collection issues, please contact ________________ at (___) ___
____.
For all other purposes under the Lease, the address for _______________________
is _________________________________ with a telephone number of
___________________.
The instructions set forth herein are irrevocable and are not subject to
modification in any manner except that any successor landlord or lender, so
identified by New Owner, may by




--------------------------------------------------------------------------------



written notice to you rescind the instructions contained herein.
Very truly yours,
NWC LIBERTY GROVE & SH66, LTD.,
a Texas limited partnership
By: DEVCO GP, INC.,
a Texas corporation, its general partner


By:                 
Name:                 
Title:                 







--------------------------------------------------------------------------------



EXHIBIT "C-4"

BILL OF SALE
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, NWC LIBERTY GROVE & SH66, LTD, a Texas limited partnership
("Seller"), does hereby sell, transfer and convey to
___________________________, a                      ("Purchaser"), all personal
property owned by Seller and used in connection with the operation of that
certain real property more particularly described in Exhibit A attached hereto
(collectively, the "Personal Property").
PURCHASER ACKNOWLEDGES THAT SELLER IS SELLING AND PURCHASER IS PURCHASING SUCH
PERSONAL PROPERTY ON AN "AS IS WITH ALL FAULTS" BASIS AND THAT PURCHASER IS NOT
RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, FROM SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING SUCH
PERSONAL PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES AS TO TITLE OR
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
NOTWITHSTANDING THE FOREGOING, SELLER REPRESENTS AND WARRANTS THAT IT OWNS ALL
OF THE PERSONAL PROPERTY FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES AND RIGHTS
OF THIRD PARTIES.
Dated:                 , 2012.
SELLER:
NWC LIBERTY GROVE & SH66, LTD.,
a Texas limited partnership
By: DEVCO GP, INC.,
a Texas corporation, its general partner


By:                 
Name:                 
Title:                 





--------------------------------------------------------------------------------



[NEED SAME DISCLAIMER AS IN OTHER ASSIGNMENTS.]


EXHIBIT C-5

ASSIGNMENT OF WARRANTIES, APPROVALS AND INTANGIBLES
ASSIGNMENT OF WARRANTIES, APPROVALS AND INTANGIBLES (this "Assignment") made as
of the ____ day of                 , 2012, by and between NWC LIBERTY GROVE &
SH66, LTD., a Texas limited partnership ("Assignor"), and
________________________, a                      ("Assignee").
W I T N E S S E T H:
WHEREAS, Assignor has simultaneously herewith conveyed to Assignee all of
Assignor's right, title and interest in and to the premises commonly known as
Liberty Crossing, Rowlett, Texas (the "Premises"), and in connection therewith,
Assignor has agreed to assign to Assignee all of Assignor's right, title and
interest, if any, in and to (i) any warranties and/or guaranties relating to the
Premises (collectively, "Warranties"), (ii) any governmental consents,
authorizations, variances, waivers, licenses, permits and approvals relating to
the Premises (collectively, "Approvals") and (iii) the trademark, service mark,
trade name and name "Liberty Crossing" and all other trademarks, services marks,
trade names, names and logos used in connection with the advertising and
promotion of the Premises or otherwise relating to the Premises, and any
variations thereof, together with all good will of the business connected with
the use of and symbolized by such trademarks, service marks, trade names, names
and logos, any telephone numbers and listings for the Premises and any
copyrights, trade secrets, intellectual property and other intangible property
relating to the Premises (collectively, "Intangibles").
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
1.    Assignor hereby assigns unto Assignee, all of the right, title and
interest, if any, of Assignor in and to the Warranties, Approvals and
Intangibles. The execution of this Assignment shall not be deemed to constitute
a representation or warranty by Assignor that Assignor has the right to transfer
any right, title or interest in any warranty, permit or intangible or that
Assignee



--------------------------------------------------------------------------------



shall be entitled to receive the benefit of any such right, title or interest;
TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof.
2.    This Assignment shall be binding on Assignor and its successors, assigns
and legal representatives and shall inure to the benefit of the Assignee and its
successors, assigns and legal representatives.
3.    This Assignment may be executed in separate counterparts, which, together,
shall constitute one and the same fully executed Assignment. The entities
comprising Assignor shall be jointly and severally liable for the obligations
and liabilities of Assignor hereunder.
IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.
ASSIGNOR:
NWC LIBERTY GROVE & SH66, LTD.,
a Texas limited partnership
By: DEVCO GP, INC.,
a Texas corporation, its general partner


By:                 
Name:                 
Title:                 




EXHIBIT "C-6"

CERTIFICATE
Reference is hereby made to that certain Purchase and Sale Agreement
("Agreement") dated March ____, 2012, by and between NWC LIBERTY GROVE & SH66,
LTD., a Texas limited partnership ("Seller"), and American Realty Capital IV,
LLC, a Delaware limited liability company, as assigned by American Realty
Capital IV, LLC to _____________________________, a                     
("Purchaser").
Seller hereby certifies solely and exclusively to Purchaser that, as of the date
hereof, all of the representations and warranties of Seller set forth in Section
8.1 of the Agreement are true and correct in all material respects with the same
force and effect except for any changes in the representations and warranties
which occurred between the date of the Agreement and the date hereof and with
respect to which Seller has heretofore notified Purchaser in writing in
accordance with Section 8.1 of the Agreement.
IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
as of this ___ day of             , 2012.


SELLER:
NWC LIBERTY GROVE & SH66, LTD.,
a Texas limited partnership
By: DEVCO GP, INC.,
a Texas corporation, its general partner


By:                 
Name:                 
Title:                 


PURCHASER:
_________________________________________,
a _______________________________
By:_________________________________
Printed Name:_____________________
Its:______________________________


EXHIBIT "C-7"

ASSIGNMENT AND ASSUMPTION OF CONTRACTS
ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this "Assignment") made as of the ____
day of                 , 2012, by and between NWC LIBERTY GROVE & SH66, LTD., a
Texas limited partnership ("Assignor"), and _______________________, a
                         ("Assignee").
W I T N E S S E T H:
WHEREAS, Assignor and American Realty Capital IV, LLC, entered into that certain
Purchase and Sale Agreement, dated March __, 2012 ("Contract"), covering certain
premises, which Contract was assigned by American Realty Capital IV, LLC to
Assignee; and
WHEREAS, Assignor has simultaneously herewith conveyed to the Assignee all of
Assignor's right, title and interest in and to the premises located as set forth
on Exhibit "A" attached hereto, and in connection therewith, Assignor has agreed
to assign to Assignee all of Assignor's right, title and interest in and to the
contracts, agreements, instruments and understandings listed on Exhibit "B"
annexed hereto ("Contracts").
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
1.    Assignor hereby assigns unto Assignee, all of the right, title and
interest, if any, of Assignor in and to the Contracts;
TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof.
2.    Assignee assumes the payment and performance of all of the obligations,
covenants, duties and liabilities of Assignor arising or accruing under the
Contracts from and after the date hereof.
3.    Assignor agrees to indemnify, protect, defend and hold Assignee harmless
from and against any and all claims, demands, liabilities, losses, costs,
damages or expenses including, without limitation, reasonable attorneys' fees
and costs (collectively, "Claims") arising as a result of any act, omission or
obligation of Assignor arising or accruing with respect to the Contracts prior
to the date hereof.
4.    Assignee agrees to indemnity, protect, defend and hold Assignor harmless
from and against any and all Claims arising as a result of any act, omission or
obligation of Assignee arising or accruing with respect to the Contracts on or
after the date hereof.
5.    Assignee acknowledges and agrees that the Contracts are being assigned to
Assignee by Assignor "As-Is" and, without representation or warranty of any
kind, whether express or implied, except only as set forth in, and subject to
the limitation in Section 8 of the Contract.
6.    This Assignment shall be binding upon and shall inure to the benefit of
Assignor and Assignee and their respective successors, assigns and legal
representatives.
7.    This Assignment may be executed in separate counterparts, which, together,
shall constitute one and the same fully executed Assignment.
IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.
ASSIGNOR:
NWC LIBERTY GROVE & SH66, LTD.,
a Texas limited partnership
By: DEVCO GP, INC.,
a Texas corporation, its general partner


By:                 
Name:                 
Title:                 


ASSIGNEE:
_________________________________________,
a _______________________________
By:_________________________________
Printed Name:_____________________
Its:______________________________





--------------------------------------------------------------------------------



EXHIBIT "C-8"

VENDOR NOTICE LETTER
_____________, 2012
[Name]
[Company]
[Mailing Address]
[City, State, Zip]
Re:
Contract dated ___________________ (as amended, the "Contract") by and between
_____________________________ ("Vendor") and _____________________ relating to
Liberty Crossing Shopping Center (the "Shopping Center")

Dear [ ____________]:
Please be advised that, as of the date set forth above, the Shopping Center was
purchased by ____________________________ ("New Owner"), and Vendor's interest
in the Contract was assigned to New Owner. Hereafter, all invoices and
correspondence should be sent to:
Telephone:
If you have any questions, please contact ________________ at:
Telephone:
Telecopier:
Very truly yours,
NWC LIBERTY GROVE & SH66, LTD.,
a Texas limited partnership
By: DEVCO GP, INC.,
a Texas corporation, its general partner


By:                 
Name:                 
Title:                 







--------------------------------------------------------------------------------



EXHIBIT "C-9"

ESTOPPEL CERTIFICATE FOR REAs
Estoppel shall be addressed or certified to Purchaser and [insert Purchaser's
lender] and state that the applicable instrument is in full force and effect and
has not been assigned, modified or amended in any way and, to the best knowledge
of the party giving the estoppel, the other party is not in default under the
applicable instrument and all amounts, if any, owing under the applicable
agreement have been paid in full. To the extent the REA to which Target
Corporation is a party provides for use of a specific form of estoppel by
Target, the form provided under such REA shall be utilized.





--------------------------------------------------------------------------------



EXHIBIT "D-1"

TENANT ESTOPPEL CERTIFICATE
TENANT:______________________________________________
STORE NO:__________________ ("Premises") at Liberty Crossing, Rowlett, Texas
("Center")
PREMISES ADDRESS: __________________________________
The undersigned ("Tenant") hereby certifies to American Realty Capital IV, LLC
and its successors and assigns (the "Purchaser") of the Center and to
Purchaser's lender, [____________], a [____________], and its successors and
assigns (the "Lender"), as follows:
a)Tenant is the present tenant of the Premises pursuant to that certain Lease
dated ___________, ____, by and between _______________________ ("Landlord") or
its predecessor-in-interest, as landlord, and Tenant or its
predecessor-in-interest, as tenant ("Lease"). A true, correct and complete copy
of the Lease, together with any amendments, modifications and supplements
thereto and any guaranties thereof, is attached hereto. The Lease is the entire
agreement between Landlord (or any affiliated party) and Tenant (or any
affiliated party) pertaining to the leased premises. There are no amendments,
modifications, supplements, arrangements, side letters or understandings, oral
or written, of any sort, of the Lease, except those which are attached hereto.
The Lease has been duly executed and delivered by, and is a binding obligation
of, Tenant, and the Lease is in full force and effect.
b)The primary term of the Lease is for a period of ____________ (___) years,
commencing _______________, ____ and expiring on ______________, _____. [The
Lease also contains ____ renewal option[s] for a period of ___________ (___)
years [each] under the terms and conditions specified in the Lease.]
c)The current monthly rental of $__________________ has been paid through
________, 2010. Monthly rent is payable in advance on the first day of each
calendar month. All additional rents and other sums due and payable under the
Lease have been paid through the date hereof. No rents, additional rents or
other sums payable under the Lease have been paid more than one (1) month in
advance of the due dates therefor. [Tenant's percentage share of operating
expenses/common area charges, insurance and real estate taxes is _____%, which
is currently being paid on an estimated basis in advance at the rate of
$__________ per month.] [Tenant is obligated to pay percentage rent equal to
____% of annual gross sales in excess of $__________. Percentage rent has been
paid through __________, 201[].]
d)A security deposit of $ _____________ has been paid under the Lease.
e)All obligations of Landlord under the Lease as of the date hereof have been
performed. As of the date hereof, to Tenant's knowledge, neither Tenant nor
Landlord are in default in the performance of any of their respective
obligations under the Lease, nor does any condition



--------------------------------------------------------------------------------



exist which with the giving of notice of the passage of time, or both, would
constitute a default by Tenant or Landlord under the Lease.
f)Tenant has unconditionally accepted possession of the Premises and is now
occupying the Premises and open for business. Any improvements to be made by the
Landlord have been completed to the satisfaction of Tenant. Tenant has received
payment in full of any tenant improvement allowance or build-out allowance or
any other payment to be provided by Landlord under the terms of the Lease.
Tenant is not aware of any defect in the Premises.
g)There is no remaining free rent period or any unexpired concession or
abatement of rent. The lease term has commenced and full rental is now accruing
thereunder. Landlord is not reimbursing Tenant or paying Tenant's rent
obligations under any other lease, and Tenant has not advanced any funds for or
on behalf of Landlord for which Tenant has a right of deduction from, or set off
against, future rent payments. Tenant has no present right to any credit,
offset, deduction or defense against any rents, additional rents or other sums
due or to become due under the Lease.
h)No assignments, subleases, mortgages, hypothecation, or other transfers of
Tenant's interest in the Lease are currently in effect. Tenant is not insolvent
and is able to pay its debts as they mature. Tenant has not declared bankruptcy
or similar insolvency proceeding, and has no present intentions of doing so, no
such proceeding has been commenced against Tenant seeking such relief, and
Tenant has no knowledge that any such proceeding is threatened.
i)The Lease does not contain and Tenant does not otherwise have any (1) option
to purchase the Premises or the Center, (2) right of first refusal with respect
to the Premises or the Center, (3) any right to lease additional space in the
Center, or (4) right to terminate or cancel the Lease in whole or in part
(except as expressly set forth in the Lease).
j)Neither the Landlord nor the Tenant has commenced any action to terminate the
Lease or has given or received any notice of default with respect to the Lease.
k)Tenant hereby acknowledges and agrees that Tenant's rights under the Lease
shall be subject and subordinate to Lender's rights under any mortgage, deed of
trust or similar agreement given by Landlord in connection with the loan being
provided by Lender to Purchaser. Tenant shall attorn to and accept performance
by Lender of any covenant, agreement or obligation of Landlord contained in the
Lease with the same force and effect as if performed by Landlord. In no event,
however, shall Lender be obligated to perform any such covenant, agreement, or
obligation of Landlord under the Lease.
l)The person signing this Tenant Estoppel Certificate is duly authorized to sign
this Certificate on behalf of Tenant and execution hereof is the binding act of
Tenant enforceable against Tenant.
m)This Tenant Estoppel Certificate is made knowing that Purchaser and Lender are
relying upon the representations herein made. The term "Lender" as used herein
includes any



--------------------------------------------------------------------------------



successor or assign of the named Lender and the term "Landlord" as used herein
includes any successor or assign of the named Landlord.



--------------------------------------------------------------------------------



TENANT:
____________________________________
By:_________________________________
Name: ______________________________
Title: _______________________________
Dated:_______________________, 201_
[The undersigned Guarantor(s) of the Lease hereby ratifies and confirms all
certifications of Tenant set forth in this Tenant Estoppel Certificate and
certifies that its/their guaranty of the Lease is in full force and effect as of
the date hereof.
GUARANTOR[S]:
____________________________________
By:_________________________________
Name: ______________________________
Title: _______________________________
Dated:_______________________, 201_





--------------------------------------------------------------------------------



EXHIBIT "D-2"

REQUIRED TENANT ESTOPPELS
MAJOR TENANTS
1.
Dollar Tree

2.
PetSmart

3.
Ross

4.
Aarons

5.
Rack Room

6.
Jason’s Deli

7.
Palm Beach Tan

8.
Dickey’s






--------------------------------------------------------------------------------



EXHIBIT "E"

DUE DILIGENCE MATERIALS TO BE DELIVERED TO PURCHASER
All of the following materials, to the extent they exist and are in the actual
possession or control of Seller, shall be delivered to Purchaser:
Tenant Information
1.    Current Rent Roll
2.    Tenant Leases/Ground Leases/REAs
3.    Schedule of Security Deposits
Property Information
1.    Site/Building Plans, maps and subdivision plats
2.    ALTA Survey
3.    All Certificates of Occupancy
4.    Architectural plans
5.    Plans and Specifications for Original Development of Property
6.    Plans and Specifications for Major Capital Repairs or Tenant Improvements
7.    Engineering Drawings (to be made available to Purchaser at Seller's
office)
8.    Zoning Information
9.    Real Estate Tax Information
10.    Warranties in effect at the Property
11.    Construction Agreements
12.    List of Personal Property
Property Reports
1.    Environmental Reports
2.    Geotechnical Reports
3.    Boring Logs
4.     Soils Reports
5.    Utility Reports
6.    Third party prepared Market Studies
Property Operations
1.    Historical operating statements for 2008, 2009 and year to date
2.    Current Annual Operating Budget
3.    Current Account Receivables
4.    Current Delinquency Report
5.    CAM/RE Tax Reconciliation (most recent)
6.    Tenant CAM and Tax Invoices
7.    Prepaid Rent Report (with delinquent report)
8.    Insurance Certificates for Tenants and Seller
9.    Schedule of Pending Insurance Claims
10.    Real Estate Tax Bills and Receipts
11.    Service Contracts - elevator, trash disposal, security, music, exterior
landscaping, interior     plant maintenance, cleaning, janitorial, postage
meter, fire alarm, etc.
12.    Schedule of Outstanding Tenant Improvement Costs and Leasing Commissions
13.    Tenant Ledgers



--------------------------------------------------------------------------------



Leasing/Marketing
1.    Current Lease Deals (proposals/correspondence/approvals)
2.    Current Leasing Report
Legal
1.    Current/Pending Litigation





--------------------------------------------------------------------------------



EXHIBIT "F"

AUDIT LETTER
[Date]


[Address of Buyer’s Auditor]


We are providing this letter as an informational accommodation in connection
with your audit of the statement of revenues and certain expenses (the
“Statement”) of          (the “Property”) for the period from              to
        .


We confirm, to our actual, current knowledge, without any duty of inquiry or
investigation, the following representation made to you during your audit:


1.    The Statement referred to above was prepared in material conformity with
sound accounting principles, consistently applied.


2.    We have no actual, current knowledge of any fraud affecting the operations
of the Property that had a material effect on the accuracy of the Statement.
 








Date executed:
, 2012
SELLER:


NWC LIBERTY GROVE & SH66, LTD.,
a Texas limited partnership


 
By:    DEVCO GP, INC.,
a Texas corporation, its general partner
*






--------------------------------------------------------------------------------



SCHEDULE "1.5"
Schedule of Leases





--------------------------------------------------------------------------------



SCHEDULE "1.10"
List of Contracts





--------------------------------------------------------------------------------



SCHEDULE "8.1.7"
List of Pending Litigation



